 464DECISIONSOF NATIONALLABOR RELATIONS BOARDDecision,Inc.andLocal 8-L, Lithographers andPhotoengravers International Union,AFL-CIO)Case 9-CA-3976June30, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn March 23, 1967, Trial Examiner Jerry B.Stone issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inother unfair labor practices alleged in the complaintand recommended that these allegations bedismissed. Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief, and the General Counsel filed exceptions toportions of the Decision and a supporting brief. TheCharging Party filed an answering brief in supportof the General Counsel's exceptions and in opposi-tion to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision and the entire record inthe case, including the exceptions and briefs, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examinerand on July 25, 1966,respectively, by Local 8-L, Lithog-raphersandPhotoengraversInternationalUnion,AFL-CIO (herein sometimes called the Charging Partyor Union),the General Counsel of the National LaborRelations Board,by the Regional Director of Region 9(Cincinnati,Ohio),issued his complaint dated August -11,1966, against Decision,Inc. (herein sometimes called theRespondent,Company, or Employer).Respondent's dulyfiled answer admitted some of the facts alleged in theaforedescribed complaint but denied other facts and de-nied the commission of unfair labor practices.Pursuant to appropriate notice,a hearing in this matterwas held on November 15, 16, 17, and 18,1966, beforeme. All parties were represented at and participated in thehearing, and were afforded the right to present evidence,to examine and cross-examine witnesses,to offer oral ar-guments, and to file briefs. At the hearing the GeneralCounsel was permitted to amend the complaint to includecertain additional allegations and the Respondent waspermitted to amend his answer to deny such allegations.Briefswere filed by the General Counsel and the Re-spondent and have been considered.The issues in this case may be described as: (1)whether Respondent engaged in interference,restraint,and coercion(of its employees)within the meaning ofSection 8(a)(1) of the Act by various acts such as inter-rogation as to union activities,soliciting of employees torefrain from union activities, threats of reprisals or futilityrelating to union activity,and promises of benefits torefrain from union activities;(2) whether the employeeunit contended by the General Counsel is the appropriatebargaining unit, and if so, whether the Union is the exclu-sive bargaining representative of such employees, and ifso,whether an appropriate demand for bargaining wasmade, and if so, whether Respondent has refused to bar-gain in good faith with the Union within the meaning ofSection 8(a)(5) of theAct; (3)whether Respondent dis-criminatorily laid off four employees on July 1, 1966; and(4)whether a strike commencing on July 6,1966, was anunfair labor practice strike.Upon the entire record in this case and from my obser-vation of the witnesses, the following findings of fact,conclusions of law, and recommendations are made.'FINDINGS OF FACT AND CONCLUSIONS OF LAWORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, Decision, Inc., Cincinnati, Ohio, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Recommended Order of theTrial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B.STONE,Trial Examiner:Upon a charge andamended charges filed on June27, 1966, on July 5, 1966,'All credibilityresolutionsmade hereinare basedon a compositeevaluationof the demeanor of the witnesses and the probabilities of theevidenceas a whole2The facts set forth at thispoint are limitedto those facts which essen-I.THE BUSINESS OF THE EMPLOYER INVOLVED2The facts pertaining to the business of the Employer,set forth herewith, are based upon the pleadings and theadmissions therein.Decision, Inc., is an Ohio corporation. During a12-month period ending on August 31, 1966, which is arepresentative period, Decision, Inc., had a direct out-flow, in interstate commerce, of goods and productsvalued in excess of $50,000 which were sold and shippeddirectly from its plant at Cincinnati, Ohio, to points out-side the State of Ohio.As conceded by the Respondent, it is concluded andfound that Decision, Inc., is an "employer" as defined inSection 2(2) of the Act, engaged in "commerce" and inoperations "affecting commerce" as defined in Section2(6) and (7) of the Act.pally reveal that the Employer's operations are such that it is an employerengaged in commerce within the meaning of Section 2(6) and (7) of theAct166 NLRB No. 41 II.THE LABOR ORGANIZATION INVOLVEDDECISION, INC.465The complaint alleged that "at all times material herein,the Union is and has been a labor organization as definedin Section 2(5) of the Act." The Respondent's answer de-nied this allegation.A composite of the credited testimony of Nichols andDourson, and the exhibits in the record, reveals the factsto be as follows. Local 8-L, Lithographers and Photoen-gravers International Union, AFL-CIO, (1) is a labor or-ganization in which employees participate, (2) is an or-ganization affiliated with the AFL-CIO, (3) is an or-ganization involved in representing employees and indealing with employers for negotiation of contracts withemployers covering wages and hours and conditions ofemployment of employees, and (4) has negotiated con-tracts with employers concerning such wages, hours, andworking conditions.I find without merit Respondent's contention that theUnion is not a labor organization within the meaning ofSection 2(5) of the Act because of alleged noncompliancewith the Civil Rights Act of 1964, Title VII, 78 Stat. 241,Sec. 703(c), 42 U.S.C., Sec. 200e-2(c). Assuming suchquestions to be litigable before the Board, the evidence inthe record is clearly insufficient to establish that theUnion discriminatorily excludes Negroes or women frommembership, or that the Union does not fairly and equallyrepresent all employees in its represented bargainingunits. 3Considering all of the foregoing, it is concluded andfound that Local 8-L, Lithographers and PhotoengraversInternational Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(6) and (7) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Alleged Refusal ToBargain1.The dispositiv' issueIn most cases to determine whether or not a Respond-ent has violated Section 8(a)(5) and (1) of the Act byrefusing to bargain with a representative of its employeesit is necessary to consider the questions of appropriatedemand, appropriate bargainingunit, the majority statusof the Union, and a question of the Respondent's good-or bad-faith reaction to the demand. In the instant casethe General Counsel contends that his evidence revealsthat the Union made appropriate demands on June 22and 23, 1966, for bargaining in an appropriate unit, andthat the Union had designations to represent the em-ployees (numbering 18) on June 22, 1966, and (number-ing 19) on June 23, 1966. The General Counsel contendsthat the description of the appropriate bargaining unit is:All production and maintenance employees of theRespondent at its plant located at 5809 MadisonRoad, Cincinnati, Ohio, excluding all office clericalemployees, guards, professional employees and su-pervisors as defined in the Act,and that such a unit consisted of 26 employees. TheRespondent agrees in effect that the description of the ap-propriate bargaining unit is as contended by the GeneralCounsel. The Respondent contends however that such aunit contains other employees than those contended bytheGeneral Counsel and that of sucha unitthat theUnion did not represent a majority of the employees.4It is the General Counsel's contention that employees(1)who worked on duplicators, folders, and othermachines in the backroom of Respondent's plant (suchemployees being Richard Bailey, James Jackson, Ken-neth Jackson, Winston Jackson, Kenneth Weeks, CharlesGehlert, John Kern, Richard Jones, Edgar Jackson, andRobert Roth), (2) who worked as maintenance or janitorial employees (employee Huwyler), (3) who worked in thebackroom and operated graphotype machines (employeesJennie Mae Carter, Donna Spenny, Donna Van Camp,and Charlotte Nelson), (4) who worked in the backroomand cut ads, ran collators, proofed resumes, looked upand listed zip codes, filed metal speedaumat (address)plates, caughtmail, and handled direct mailing (em-ployeesMary Jackson, Stephen Gehlert, BernadineDow, Juanita Randall, SandraMeinke,KatherineBaader,Kathy O'Donnell, Rose Cumby, and GraceHaverkamp), and (5) who worked in the frontroom ontwo varitypewriters (employees Shirley Ball and ShirleyRupert) constitute the appropriate bargaining unit.It is the General Counsel's contention that the Re-spondent has operated on a basis that the employees inthe backroom and the varitypewriter operators constitutea "production department." The General Counsel con-tends that the work of the employees in such "productiondepartment" is dissimilar work and required dissimilarskills to the duties of the employees in the "front office"who are engaged in the work of maintaining the "Deci-sion Register," in various search and cataloging func-tions, in contact with technical and professional person-nel and with employers, and in typing and filing duties re-lated to the "Decision Register," "Decision Reports,"and "Business Register" and related publications and ser-vices.There is no dispute that various persons are excludedfrom the appropriate bargaining unit because of holdingexecutive and supervisory positions, office clerical posi-tions unrelated to "production work," accounting posi-tions, technical type positions, and work generally unre-lated to production. Such persons are Oliver Bardes (pre-sident),EmilBerdolt,RichardClemmer,CharlesMcLean, William Schlaudecker, Clyde Becknell, EmileHanna, William Hicks, James Riching (died September27, 1966), Susan Abel (part time), David Ash (parttime), Howard Musekamp (part time), Gladys Bley, JaneBizzarri,Bonita Gramann, Celsa Meltebrink, PatriciaMoores (part time), Joseph Nudell, Sheila Reilley, andJudith Taylor.The Respondent contends that the employees in the ap-propriate bargaining unit are the employees who work inthe "front" and "backroom" other than the ones set forthabove as there being no dispute as to their exclusion. TheRespondent contends in general effect that its operationsare of such a nature, in the type of business that it is in, soas to reveal that all employees (engaged in work pertain-ing to the maintenance of the Decision Register and therelated publications and transmittal of such publicationsand other documents) are production and maintenanceemployees.The parties introduced into evidence much testimony3Cf.Edward Fields,Incorporated,141 NLRB 1182.4The Respondent also contends in effect that it has had a good-faithdoubt as to the appropriate unit and the Union's status. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDand many exhibits to support their contentions. Theparties were advised to point out in their brief exactlywhat they contended the various exhibits proved. I havecarefully considered the record, the exhibits, and thetestimony, the briefs of the parties and their contentionstherein, and the value of the information in the exhibitsnot specifically pointed out by the parties.5Iam convinced from a consideration of all theevidence, as revealed later in this Decision, that the ap-propriate bargaining unit contains not only all of the posi-tions contended by the General Counsel but also the posi-tions contended by the Respondent. Since the evidencereveals that the Union clearly does not have a majoritystatus in the appropriate bargaining unit as found, it is un-necessary to resolve the other issuesThe crucial issue relates to the scope of the productionand maintenance unit of Respondent's employees.In resolving the crucial issue it is necessary to considerthe nature of Respondent's business and the duties anddata relating to the employees involved.2.TheCompany's business6Decision, Inc., the Respondent, is engaged in a busi-ness geared toward the recruiting and placement of scien-tificand technical personnel (including engineers) andpersonneladministrators.The Respondent collects and maintains informationpertaining to (a) scientific and technical personnel (in-cluding engineers) and their addresses, (b) personnel ad-ministrators and their addresses, and (c) companies andorganization structure and top personnel.The Respondent utilizes the information collected onscientific and technical personnel (including engineers)and personnel administrators in the maintenance of a re-gister.This register is referred to by Respondent as the"Decision Register" and is used by the Respondent as ageneral and selective mailing list for its communicationswith the persons listed therein.The Respondent by various of its publications andother means holds itself out to (1) scientific and technicalpersonnel(including engineers)and personnel administra-tors as a valuable source of information or conduit inlocating potential jobs, and (2) companies as a valuablesource of information or conduit in locating qualified per-sons for job openings.The Respondent's publications are designed: (1) toreveal that (a) the Respondent is a valuable source to usein location of jobs or individuals for jobs, (b) Respon-dent's business is the furnishing of services in the locationof jobs or individuals for jobs, and (c) Respondent's ser-vices are free; (2) to solicit information and details aboutindividual scientific and technical personnel; and (3) tosecure revenue for Respondent from advertising, the saleof publications, and related business ventures of theRespondent.One of the Respondent's publications is called Deci-sionReports.DecisionReports is a twice-monthly5Much of the evidence(testimony and exhibits).offered by the partiesand received into the record,is of the type which is relevant for the pur-pose of admissibility but upon total consideration of the record is of insub-stantialmateriality I adverted the parties in effect to this and requestedbriefs to point out in detail their contentions with regards to matter ofevidentiary value in the exhibits I conclude from the failure of the briefsto point out such details that counsel recognized such insubstantiality ofmuch of the evidence On the other hand,evidence relating to wages,holidays,vacations,and related items have a definite bearing on con-newsletter which is transmitted to individuals who arelisted in the Decision Register. Decision Reports con-tains various advertisements relating to specific jobs thatmay be of interest to persons listed in the Decision Re-gister.An example of one of the advertisements is asfollows: 7STRUCTURAL ENG(To $15,000/BS-MS in ME) Requires experience instructural development of aircraft or aerospace vehi-cles.Will participate in the design and conduct thenecessary analysis to substantiate the design ofaerospace hardware.Working knowledge of thebasic methods of stress analysis including the fieldsof plates and shells, redundant structures and fatiguestrength analysis is required. Familiarity with thetechniques of structuraltesting andcomputer analy-sisare highly desirable. Aeroject General Corp,Downey, CA.The Respondent in its Decision Reports solicits in-dividuals to reply as to jobs of interest to them, as to otherqualified persons, and thesubmissionof resumes. TheRespondentin itsDecision Reports also acquaints thereader with Respondent's Decision Placement system,with Respondent's Decision Register, and with Respon-dent's publication Decision-Job Directory.The Decision-Job Directoryis anannual publication.In it the Respondent lists information as to various firms.The Respondent, in such publication, explains the listingas follows:Here's how to interpret each listing. Providing the in-formation is complete on each firm, it follows in thisorder: Firm Name, Address, Area Code (3 digits)followed by a slash (/), Phone Number(in sevendigits), Industry and/or Products, Year Established,Sales, (Total Employees/Professional Employees).Next are Key Personnel, in this order: President,Director of Engineering, Director of Research &Development, Director of Manufacturing or Opera-tions,Director of Marketing. The individual whoacts as * * Technical Employment Manager is listedlast.He is the individual that resumes should be sentto. If there is more than one name after ** you mayaddress your inquiry to the most appropriate in-dividual.An example of one of thelistingsin the Decision-JobDirectoryis asfollows:A C ELECTRONICSDiv General Motors CorpOakGreekPlt,MilwaukeeWis(53201)414/762-7000Guidance & navigational systems and components.Est 1948 (7200/1800)Dr B P. BlasingameGen MgrDonald J. AtwoodDir EnggDr Robert R SparacinoDir Res & DevHoward L RoatWks Mgrsideration of inclusion or exclusionof a person froma bargaining unitSuch has been carefully considered6 The factsrelating tothe Company's businessare virtuallyundisputedand are based upon a composite evaluation of all of the credited testimonyof thewitnesses,of stipulationsand exhibitsin therecords. It is noted thatthe contentions of the partiesas tothe facts are similar in many respectsas revealed by their briefs. Thus it maybe said that the parties' briefs haveresulted in a clarificationof the precise issues'Decision Reports is also called the "green sheets" or"newsletter " DECISION, INC.467Fred A BestDir Sls EnggAlvin B GoodspeedDir MatlRobt W SchroederDir Prof & Scien EmptIn addition to its collection and maintenance of infor-mation and its publications, the Respondent utilizes aDecision Placement System, DMR Advertising, Deci-sion Searches, and a Direct Mail Division.The Decision Placement System is revealed inessenceby the following excerpt from a Reader Service Replyform contained in a copy of Respondent's Decision Re-ports.DECISION/PLACEMENT SYSTEMThe Decision/Placement System (D/PS) is an addi-tional "free"Decision/Inc service for you. TheD/PS is a method by which the technically qualifiedindividual canmarket his qualifications (with aresume) without his identity being revealed. Our con-fidential service allows you to: (1) research thebetter job market, (2) advance faster professionally,(3) join the thousands of engineers and scientistswho, since 1954, have received assistance fromDecision/Inc in securing the "right" position. Theresume form on the back of this page is the D/PSform. Complete the information and also the fewbrief facts (identity) listed on the bottom of this page.We will reproduce your resume the same day wereceive it and forward it to our subscribers withoutyour identity being revealed, without your address,and without your employer's name.It will not be sentto your present employer or any other specifiedfirms. Your name will be revealed to our subscribersonly after they express interest in you. You will becontacted by them only at home.Initial here if you want to use the D/PS.The Respondent in its Decision-Job Directory andBusiness Register refers to DMR Advertising as one ofits publications and service. The Respondent sets forth insuch publications that DMR Advertising is "an exclu-sive, area or regional, personalized, direct mail recruit-ment advertising service." As best revealed by a com-posite of the credited testimony of the witnesses and theexhibits, it appears that when an employer is seeking em-ployees for a specified position or positions and desiresan appearance of a direct approach on a broad basis, thatthe Respondent utilizes a letterhead of the employer andprepares the letter to appear as if directly from the em-ployer involved, and that the Respondent transmits saidletter to a list of potentially qualified persons selected forthe area involved from the Decision Register.The Respondent in its publications Decision-JobDirectory and Business Register refers to DecisionSearches. The Respondent sets forth in such publicationswith respect to Decision Searches that "with our famousDecision Register we are able to find qualified technicaland executive personnel faster. Send position descrip-tionsand request quotation." As best revealed by a com-posite of the credited testimony of the witnesses and theexhibits, it appears that, if an employeris seeking an em-ployee or employees for a specified position and is not in-terested in a broad search, the employer adverts theRespondent to the problem and the Respondent utilizestheDecision Register to find suitable applications forsuch positions.The Respondent in its publications Decision-JobDirectory and Business Register refers to a Direct MailDivision. The Respondent sets forth in such publicationswith respect to Direct Mail Division that "we operate oneof the finest facilities in Southwestern Ohio for the crea-tion and production of quality direct mail advertising. Wemaintain exclusive name lists of business executives aswell as a national list of technical personnel. Automaticinserting (6 station Phillipsburg) is a speciality of thehouse.Quotations promptly submitted without obliga-tion."With respect to Respondent's Direct Mail Division, itis noted that in Respondent's 1966 Business Register thereaders are advised that the Respondent can aid in "salepromotion," and can perform lithographic service forsuch companies relating to various business forms.Respondent's publications, individually, refer to itsvarious services and to its publications. Thus DecisionReports refers its readers to Decision Reports, to Deci-sion Placement System, to Decision-Job Directory, toDecision Register, to thesubmission of resumes and in-formation about engineering and technical personnel, andto certain job opportunities. The Decision-Job Directoryrefers its readers to the Decision Register, to the Deci-sion-Job Directory, to the Decision Placement System,to Decision Reports, to DMR Advertising, to DecisionSearches, to Direct Mail Division, and to the BusinessRegister.The Decision-JobDirectory also solicitscompletion of a resume form and names of companies towhich the individual would like his resume sent. TheBusiness Register refers its readers to the same publica-tionsand services referred to in the Decision-JobDirectory and gives more details relating to the servicesof its Direct Mail Division. ,Respondent PresidentOliverP.Bardes crediblytestified in effect that the Respondent, like any other busi-ness, was in business to make money.Bardes crediblytestified in effect, and the exhibits support, that theRespondent did not derive revenues directly from its ser-vices relating to recruiting and placement of persons inpositions. Bardes credibly testified in effect that Respon-dent's principal revenues were derived from sale of ad-vertising space in its publications.It appears thus thatRespondent derives revenues from the sale of advertisingspace in its Decision-Job Directory and its Business Re-gister. Respondent also derives revenues from the sale oflisting space for job opportunities in Decision Reports,from the sale of some copies of Business Register andDecision-Job Directory, from services rendered in theDirect Mail Division, and from lithographing and relatedservices.It thus appears that Respondent's ability to earnrevenues is primarily based upon its utilization of infor-mation of value in the recruiting,location,and placementof individuals in jobs. It appears further, however, thatRespondent, having principally geared itself as an infor-mation center for recruiting,location,and placement ofindividuals has ventured into other usages of its informa-tion and organization structure as a revenue-deriving fea-ture. Thus it utilizes information that it has in its publica-tion Business Register as a guide for "purchasing, mar-keting, advertising, sales, credit and other commerical ac-tivities requiring business information." It also appearsthat theRespondent utilizes its organizational structureand techniques in Direct Mail Advertising and in someduplicationand lithographicwork unrelated to its"recruiting, placement,and location functions."In summary the preponderance of the evidence and 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel's and Respondent's briefs appear inagreementthat (1)Respondent'smain business is gearedtoward the recruiting and placement of technical and ex-ecutive personnel, (2) Respondent's business is centeredaround its ability to collect and maintain an informationcenter, to convince technical and scientific personnel andemployers of its source of information supply and outlet,and (3) Respondent's principal ability to derive revenuecomes from the value of its usage of its information andcommunication media.3.The appropriatebargaining unitA consideration of the contentions of the partiesrevealsthat the real differencein contentionis "Whatconstitutes a production and maintenance unit of theRespondent's employees?" There is no real disagreementand I conclude and find that the description of the ap-propriate bargaining unit is as alleged, to wit:All production and maintenance employees of theRespondent at its plant located at 5809 MadisonRoad, Cincinnati, Ohio, excluding all office clericalemployees, guards, professional employees and su-pervisors as defined in the Act.a.The dispute as to the appropriate unitBasically speaking, the General Counsel contends ineffect that the "production and maintenance employees"all work in one department, and this department is locatedin the "back" of Respondent's building except forthree employees, the janitor and two varitype operators.The janitor works all over the plant and the two varitypeoperators are located in the "front of the building." Theparties are in agreement, as indicated before, that certainemployees who work for the Respondent are excludedfrom the bargaining unit. The Respondent agrees that theemployees contended by the General Counsel as belong-ing in the unit do belong in the unit. The Respondent con-tends that certain other employees who work in the"front" of the building also belong in the unit.b.The plantsThe Respondent's operation is housed in one building.In the immediate front of the building are located the ex-ecutive and related type offices. Behind the executive andrelated type offices is a large section type space referredto by the parties herein as the front of the building as con-trasted to the back of the building. The parties' and wit-nesses'reference to the back of the building wasreference to a portion of the building separated from thefront section by a wall and by swinging doors.c.Supervision9On June 22, 1966, Respondent's supervision setup wasas follows: J.W. Riching was personnel manager, execu-tive search director, and had supervision responsibilitiesover the disputed employees in the front half of the build-ing and the employees in the back half of the building(status not disputed). Riching was aided with respect tohis supervisory responsibility as'regards the employeesin the frontroom by Olive Silverman, a leadlady over theDecision Register Department, by La Vergne Heashe,who supervised to some extent the working of ClaudineNunn and Hughes (Nunn and Hughes worked with theDecision Placement Service),10 and by Claudine Nunnwho served as a leadlady in the Response Department.Joe Nudell, who hadsomeresponsibility of supervisionover the employees in the backroom, also had someresponsibility of supervision over the varitype operatorsin the frontroom.In the backroom Respondent's supervision rested inRiching, Nudell, and in Katherine Baader. Riching hadthe overall supervision responsibility, Nudell had somesupervision responsibility over all of the employees in theback, and Baader served as a leadlady for the Plate De-partment in the backroom. Baader was answerable toboth Nudell and Riching, Nudell was answerable to bothRiching and PresidentBardes.With respect to the question of "supervisorystatus"and the effect on those included from the appropriate bar-gainingunit, I note that the parties appear in agreementthat of the "disputed employees" Olive Silverman andClaudine Nunn are leadladies. The testimony of Carnswith respect to LaVergne Heashe was to the effect thatHeashe exercised independent judgment in the assigningof the varitypers. The testimony of the employee wit-nessesconcerning Kay Baader's dutiesraises aquestionas to whether Baader is a supervisor within the meaningof the Act. The parties' contentions, however, withrespect to Baader are to the effect that Baader is aleadlady and should be included in the unit.I find it unnecessary to resolve whether Silverman,Heashe, Nunn, or Baader are or are not supervisorswithin themeaningof the Act. Assuming in the light mostfavorable to the General Counsel that Baader belongedin the bargaining unit, and that Silverman, Heashe, andNunn should be excluded from the bargaining unit, theUnion does not represent a majority of the employees inthe appropriate bargaining unit hereinafter found.From the stipulations of the parties, the testimony ofwitnesses, and the exhibits it is not clear whether the su-pervisory functions of Silverman, Heashe, and Nunn arelimited to seeing that certain specific functions are carriedout or whether their authority is that of a leadladygenerally over the employees who engage in such func-tions.As an example, it is not clear whether Silvermanacted as a leadlady generally over employees Prather,Angelo,Bivens,Rich,Lowenstine,Mandell, Starr,Wyatt, Lindsey, Thomas, and Meinke, or whether Silver-man only acted as a leadlady over such employees whenthey performed work in "list research," on the 3 by 5Decision Register cards, on zip coding, and related work,and did not act as a leadlady over such employees whenthey did work on "direct mail recruitment," on resumes,"reports data," etc. It is not clear whether the same em-8 The facts are undisputed and based upon the credited testimony of allwitnesses.8The facts are based upon stipulations and the credited testimony ofvarious witnesses.iOHeashe exercised independent judgmentin assigningwork to thevantype operators and assigned work to the two varitype operators. Camstestified to the effect that Hughes worked in "list research" before work-ing on the Decision and Placement Service, that Thomas up to the timeshe left October 1, 1966, had worked with Nunn. The parties'stipulationof the duties of the employeesseemcontrary to Carns' testimony. Cams,as an official, is a relative newcomer His position wouldindicate howevera basis for knowledge of the facts. Cams may have been confused or theparties in their stipulationmay have beenin error.In any event,since I donot see thata finding eitherway would affect the overall differently,I shallabide by thestipulation DECISION, INC.469ployees had different leadladies for different functions orwhether for certain functions they were directly super-vised by Riching.d.The employees excluded from the unit"As indicated, certain of the persons excluded from theappropriate bargaining unit work in offices located in theimmediate front of the building. Such persons working inthe front office are President Oliver Bardes, SecretaryCelsaMeltebrink, and Part-Time Secretary PatriciaMoores. As best gathered from the testimony and Nel-son's descriptive drawing of location of the variousmachinery and desks in the building, certain persons ex-cluded from the bargaining unit and working in saleseither work in a small office partitioned off from the mainopen place in the building or immediately adjacent to thefront office section. These persons are Emil Berdolt,Richard Clemmer, Charles McLean, and Gladys Bley.Certain persons excluded from the bargaining unit (andworking in accounting and payroll) work in an area im-mediately adjacent to the front office section. These per-sons are William Hicks, Bonita Gramann, Sheila Reilley,and Judy Taylor. Certain persons excluded from the bar-gaining unit (and working as search specialists) work onlyin the evening in a part-time capacity. These persons areSusan Abel, David Ash, and Howard Musekamp. Cer-tain persons excluded from the bargaining unit (and work-ing as sales representatives) have no work positions in thebuilding.These persons are Clyde Bechnell, WilliamSchlaudecker, and Emile Hanna. Other persons excludedfrom the bargaining unit are Personnel Manager Richingand Production Manager Nudell. Personnel ManagerRiching's desk is located at a point immediately adjacentto the rear wall of President Bardes' office. ProductionManager Nudell's desk is located in the rear room in theback of the building.The General Counsel has made no contention that thework area of the "disputed employees" and those em-ployees excluded from the bargaining unit by agreementis of evidentiary value in determining the inclusions or ex-clusions from the bargaining unit. The facts reveal in ef-fect that within the large area of "the front" that em-ployees performing various specific functions are placedin an area where employees performing similar functionsare located. In effect, however, there is recognizabledistinction between the area of work of the "disputed em-ployees" and the specific area of work of the employeesexcluded from the bargaining unit.The General Counsel has not made a contention thatthe "disputed employees" are office clerical in the sensethat they perform work of a general "overhead" or nor-mal office routine type work. Rather his contention isbasically that it is clerical in nature. The General Counselhas made no contention that the salary or wage com-parison or other benefits of the excluded office clerical ascompared to the "disputed employees" has evidentiaryvalue.As a fact, however, it may be stated that all em-ployees (excluded, disputed, or admitted to be in the unit)fillout similar application forms, that all full-time employees appear to enjoy the same benefits (vacation,holiday, and sick), and that all employees employed sub-stantially for typing and clerical type work are paid sub-stantially on thesame basis.Iam convinced, as ap-parently the General Counsel recognizes, that those em-ployees excluded who perform office clerical work areproperly excluded because their work and duties arethose of office clerical workers. I am also convinced thatthe work of the "disputed employees," which involves re-lated abilities is of such a nature that it is related to the ac-tual production of service and the publications of Re-spondent.e.The frontroom employees who worked on DecisionRegister and other functions12Olive Silverman worked as a leadlady in the DecisionRegister Department.13 Silverman was initially employedby the Respondent on September 7, 1962, earned wagesat the rate of $1.625 per hour, was a full-time employee,had as a main work location a position in the frontroom,and as part of her duties took the 3 by 5 Decision Registercards (containing names, addresses, etc., of individualtechnical and professional personnel) to the backroomwhere other personnel prepared and maintained a similarfile of speedaumat plates for use in mailing and addressingpublications and related material to the technical andprofessional personnel whose cards were in the DecisionRegister.Sandra Meinke was initially hired by the Respondent onMay 16, 1966, and worked in the List Research Depart-ment. Meinke earned wages at the rate of $1.25 per hour.Meinke, a full-time employee, regularly worked in thefrontwith duties of looking up names in telephonedirectories and adding such names to the Decision Reg-ister (the 3 by 5 card file). Meinke average 2 days ofwork per week in the backroom during the pertinent timeinvolved. In the backroom Meinke's duties involved help-ing to prepare the speedaumat plates with proper zipcodes, in pulling speedaumat plates, and in working onenvelopes and resumes.Sonya Prather was initially hired by the Respondent onJanuary 31, 1966, and worked in the List Research De-partment. Prather earned wages at the rate of $1.25 perhour. Prather, a full-time employee, worked in the frontwith duties of looking up names in the telephone directo-ries, filing cards, and adding such names to the DecisionRegister.IrisAngelo was initially hired by the Respondent onJune 18, 1962. At some point of time early in her employ-11There is no dispute as to the exclusion from the unit of these persons.12The facts are based upon stipulation and uncontradicted creditedtestimony of various witnesses. According to the stipulations of theparties, the testimony, and the exhibits, it appears that these employeeswere within the sphere of overall supervisory responsibility of Richingand within the sphere of leadlady responsibility of Silverman, at least asregards most of their duties. One of the employees contended by theRespondent to be in the bargaining unit is an employee named BetteGraham. A study of the exhibitspertainingto Graham's employment anda list of employees submitted to the Board in a representation case matterreveals that Graham was not an employee on the crucial dates. ThusGraham's payroll records considered with other testimony of various witnesses as to employees hired for a specific passport job convince me thatGraham was hired as a temporary employee on March 17, 1966, and hadceased work as of May 28, 1966.Graham(according to her applicationfor employment dated July 8, 1966)was hired as a regular full-time em-ployee on July 8, 1966. That Respondent so considered Graham's statusis revealed by the list of employees given the Board in the representationcase referring to its employees of July 5, 1966.In this list Respondentnoted that Graham was added to its list of employees "since July 5,1966."I conclude and find that Graham did not work as an employee inthe appropriate bargaining unit at times material herein13The employees who worked in this department are sometimesreferred to as working in list research or the List Research Department308-926 0-70-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDment Angelo had worked in thehackroom, apparently inthe Plate Department. Prior to June 22, 1966, and for ap-parently a long period of time, Angelo, a full-time employee, worked in the front on Decision Reports and onthe Decision Register. Angelo earned wages at the rate of$1.40 per hour. One of Angelo's duties was to take "nix-ies" (mail which had been returned reflecting an incorrectaddress) and to correct and file the 3 by 5 card (pertainingto the engineer or technical person) in the Decision Reg-isterfile.Angelo occasionally worked in the back,proofing resumes of engineers or technical personnelthat the Respondent was preparing for submission tocompanies.14Veronica Bivens was initially hired by the Respondenton June 10, 1965, and worked on the Decision Registerfile cards and on resumes. Bivens, a full-time employee,worked in the front.Bivensearned wages at the rate of$1.40 per hour.Elizabeth Rich was initially hired by the Respondenton October 2, 1962. Rich was a part-time employee whoworked in the front and earned wages at the rate of $1.45per hour. Rich's duties involved working on Decision Re-gister cards and making corrections on such cards whenthe addresses thereon were found to be incorrect from"nixies."Helen Lowenstine was initially hired by the Respond-ent onApril 25, 1966. Lowenstine was .a part-time em-ployee who worked in the front. Lowenstine earnedwages at the rate of $1.40 per hour. Lowenstine's dutiesinvolved updating telephone calls, calling Decision Reg-ister personnel concerning information to keep such filesup to date, and making corrections on Decision Registerfile cards.Gloria Mandell was initially hired by the Respondenton May 17, 1966. Mandell was a full-time employee whoworked in the front. Mandell earned wages at the rate of$1.40 per hour. Mandell's duties involved working in listresearch, and in placingnameson the Decision Registerfile cards.15Mildred Jean Starr was initially hired by the Respond-ent on January 24, 1966. Starr was a full-time employeewho worked in the front. Starr earned wages at the rate of$1.40 per hour. Starr's duties involved working in listresearch, in looking up names in telephone directories,and in typing and addingnamesto the Decision Registerfile cards.Beverly Wyatt was initially hired by the Respondent onJune 21, 1966. Wyatt was a full-time employee whoworked in the front. Wyatt earned wages at the rate of$1.40 per hour. Wyatt's duties involved working in listresearch, in filing, typing, and direct mail recruitment, andin typing addresses on direct mail recruitment letters.Ann Lindsey was initally hired by the Respondent onNovember 1, 1965. Lindsey was a full-time employeewho worked in the front. Lindsey earned wages at therate of $1.40 per hour. Lindsey's duties involved workinginDecision Placement Service,16 typingresumes, cor-recting "nixies" letters, correcting "Dick strips" (stripsused to aid in correcting plates),'' giving information tocompanies as to identities of technical or engineering per-sonnel seeking positions or answering advertisementsfor positions,working on reports data in DecisionReports, checking copy for Decision Reports, and attimes invoicing advertisements for Decision Reports.Bette Thomas was initially hired by the Respondent onMarch 28, 1966. Thomas was a full-time employee whoworked in the front. Thomas earned wages at the rate of$1.50 per hour. Thomas' duties involved working in listresearch, in filing, in direct mail recruitment, and in typingaddresses on direct mail recruitment.f.Employees Heashe, Nunn, Hughes, Rupert, andBall'sLaVergne Heashe was initially hired by the Respond-ent on January 19, 1966. Heashe was a full-time em-ployee who worked in the front. Heashe earned wages atthe rate of $1.875 per hour. Heashe had some element ofsupervision over the work of leadlady Claudine Nunn andAddie Hughes, and exercised independent judgment inthe assignment of work to the two varitype operators, Ru-pert and Ball. Heashe worked on Decision Reports, wasresponsible for a news letter, typed invoices, did work oncamera ready art, gave identities (of technical and en-gineering personnel) to employers, and typed direct mailrecruitment letters and camera ready notices.Claudine Nunn was intially hired by the Respondent onFebruary 2, 1966. Nunn was a full-time employee whoworked in the front. Nunn earned wages at the rate of$1.75 per hour. Nunn's duties involved being a leadladyover the work of Addie Hughes, handling the DecisionPlacement Service,19 sending out resumes, giving identi-ties to employers who requested such as to_ engineer ortechnical personnel's name, address, and present em-ployer, and typing.Addie Hughes was initially hired by the Respondent onJanuary 29, 1965. Hughes was a full-time employee whoworked in the front. Hughes earned wages at the rate of$1.40 per hour. Hughes' duties involved working on theDecision Placement System, taking cards from advertise-ments set forth in Decision Reports, helping maintainsalesmen job number books up to date with "match theman" (a correlation of the salesmen's book with adver-tisements (for positions) sold and with a contest designedto help locate personnel for such positions), helping filelist research,20 and helping check copy for the DecisionReports and "logging" advertisements thereunder.g.The varitype operators, Rupert and BallAs indicated previously the Respondent had two vari-type operators, Shirley Ball and Shirley Rupert. Theseemployees were within the sphere of overall supervisory14About a week before July 6, 1966, Angelo was transferred to thebackroom.15As to many of the employees the parties stipulated to terms such aslist research.Apparently employees who worked on obtaining names forthe Decision Register file were considered to be in list research.16 It is not clear with respect to the Decision Placement Servicewhether or not Heashe or Nunn had supervisory responsibilities overLindsey.17Apparently with Silverman having leadlady responsibilities over her.18Heashe,Nunn, Hughes, Rupert, and Ball all appear to have beenwithin the sphere of supervisory responsibility of Riching11 It would appear probable that Nunn, at times, served as a leadladyover Ann Lindsey with regard to the Decision Placement Service. Theparties' stipulations and evidence as to supervision are not exact enoughto so determine.20While doing the list research function, Hughes apparently wouldfunction under Leadlady Silverman. DECISION, INC.471responsibility of Riching, at times received assignmentsfrom Heashe (who exercised independent judgment insuch assignments), and at times received some supervi-sion from Production Manager Nudell.Shirley Rupert was initially hired by the Respondent onJune 25, 1965. Rupert was a full-time employee whoworked in the front. Rupert earned wages at the rate of$1.625 per hour. Rupert's duties involved use of the varitypewriter for about half of her working time, typing,filling in letters for Dorman (director of administrationafter July 1966), and filing source papers.Shirley Ball was initially hired by the Respondent onOctober 27, 1965. Ball was a full-time employee whoworked in the front. Ball earned wages at the rate of $2.25per hour. Ball's duties involved operating : a varitype-writer,making plates and negatives, and working onready art.When Ball worked on ready art she worked ina darkroom located in the back of the building. Em-ployees Roth and Kenneth Jackson from the press sec-tion in the backroom also worked at times in the dark-room.h.Employees Hunter, Carroll, Rehling, and Smits2tTeresa Hunter was initially hired by the Respondent onMay 2, 1966. Hunter was a full-time employee whoworked in the front. Hunter earned wages at the rate of$1.40 per hour. Hunter's duties includedfiling,workingon direct mail recruiting(in connection with responsesfrom engineers and technical personnel on forms sent outwith Decision Reports), and logging of greensheets (inconnection with company advertisements as to positionand followup as to placement of personnel and credit forsalesmen who sold such advertisement space).Virginia Smits was initially hired by the Respondent onJuly 1, 1965. Smits was a full-time employee who workedin the front. Smits earned wages at the rate of $1.75 perhour. Smits' duties involved being a typist, working onDecision Reports responses, helping keep salesmen jobnumber books (relating to sale of advertisement space forposition openings), invoicing, and working on direct mailreports.Julia Carroll was initially hired by the Respondent onDecember 6, 1965. Carroll was a part-time employeewho worked in the front of the building. Carroll's wagerate was at the rate of $2 per hour. Carroll's duties in-volved being a part-time typist and working on direct mailrecruiting (of persons for positions).Susan Rehling was initially hired by the Respondent onMay 4, 1966. Rehling was a part-time employee whoworked in the front of Respondent's building. Rehling'swage rate was $2 per hour. Rehling's duties involvedbeing a part-time typist and putting addresses on directrecruitment letters when such letters had been repro-duced otherwise.i.Business Register- employee MosbyThe facts reveal that one employee, Mosby, worked onthe Business Register. It is not clear whether Mosbyfunctioned under the lead of one of leadladies, receivedher directions from Emil Berdolt, or only received in-structions and directions from Riching. It is clear that theparties stipulated to the effect that Riching had overall su-pervisory responsibilities as to Mosby's job.Pearl Mosby was initially hired by the Respondent onJuly 30, 1964.Mosby was a full-time employee whoworked in the front. Mosby earned wages at the rate of$1.625 per hour. Mosby's duties involved working on theBusiness Register, obtaining editorial copy for the Busi-ness Register, typing the editorial copy for the BusinessRegister, and taking advertisements for job positions.j.The backroomThe partiesare in agreementthat the employeesreferred to herein who worked in the backroom are withinthe appropriate bargaining unit. For convenience of un-derstanding, I take license in describing the employees asbeing in the Press Department and in the Plate Depart-ment.k.The Press DepartmentThe employees in the Press Department were withinthe sphere of overall supervisory responsibility of'Riching,22andwere supervised by Joseph Nudell,production manager. These employees and their dutiesand related data are herein set out.Winston Jackson was initially hired by the Respondenton February 26, 1966. Jackson was a full-time employeewho worked in the backroom. Jackson earned wages atthe rate of $1.50 per hour. Jackson's duties involvedrunning a press (duplicator), a folder, and an insertermachine. Jackson also drove a truck and made deliveriesfor the Respondent.Kenneth Weeks was initially hired by the Respondenton March 14, 1966. Weeks was a part-time employeewho worked in the backroom. Weeks earned wages at therate of $1.65 per hour. Weeks' duties involved running apress (duplicator).John Kern was initially hired by the Respondent onJune 1, 1963. Kern was a part-time employee whoworked in the backroom. Kern earned wages at the rateof $1.75 per hour. Kern's duties involved running a press(duplicator) and in operating a papercutter.Robert Roth was initially hired by the Respondent onJanuary 15, 1960. Roth was a full-time employee whoworked in the backroom. Roth earned wages at the rateof $2.25 per hour. Roth's duties involved work as acameraman, stripper, platemaker, and he ran a press(duplicator) at times. Roth also on occasion operated afolder and inserter machine.Edgar Jackson was initially hired by the Respondent onFebruary 3, 1966. Jackson was a full-time employee whoworked in the backroom. Jackson earned wages at therate of $2.25 per hour. Jackson's duties involved runninga press (duplicator), a folder, inserter machine, speedau-mat, using a camera, making plates, stripping negatives,and running a collator.Kenneth Jackson was initially hired by the Respondenton April 22, 1964. Jackson was a full-time employee whoworked in the backroom. Jackson's duties involvedrunning a press, doing maintenance work on themachines, operating a folder machine, a speedaumat, aninserter machine, and did ready camera art in the dark-21The stipulations of the parties reveal that Carroll, Rehling, and Smits22Riching was Respondent's personnel director, executive searchare within the sphere of supervisory responsibility of Ricking. It appearsdirector, and had other duties and responsibilities of overall adnumstra-possible but it is not clear whether Heashe and/or Nunn exercisedlion.leadlady or supervisory responsibilities with respect to these employees 472DECISIONSOF NATIONALLABOR RELATIONS BOARDroom. Jackson earned wages at the rate of $2.50 perhour.James Jackson 23 was initially employed on April 27,1966. James Jackson was a full-time employee whoworked in the backroom. James Jackson earned wages atthe rate of $1.50 per hour. James Jackson's duties in-volved running the insert machine, small collator, andfolder machine.Richard Bailey was initially hired by the Respondenton April 27, 1966. Bailey was a full-time employee whoworked in the backroom. Bailey earned wages at the rateof $1.50 per hour. Bailey's duties involved being a traineeon the speedaumat machine, operating a folder, and help-ing with the mailing of material.Charles Gehlert was initially hired by the Respondenton March 24, 1965. Charles Gehlert was a part-time em-ployee who worked in the backroom. Charles Gehlertearned wages at the rate of $1.75 per hour. Gehlert's du-ties involved running a speedaumat machine, a foldermachine, and sometimes running an inserter.Richard Jones was initially hired by the Respondent onMarch 22, 1965. Jones was a part-time employee whoworked in the backroom. Jones earned wages at the rateof $1.75 per hour. Jones' duties involved the running ofa speedaumat machine.1.The Plate DepartmentKatherine Baader was leadlady responsible for thePlate Department located in the rear of the building. Shewas responsible for the work of various women em-ployees and Stephen Gehlert. Baader was initially hiredby the Respondent on August 21, 1961. Baader was afull-time employee, worked in the backroom, earnedwages at the rate of $1.9375 per hour, instructed thewomen and Stephen Gehlert in their work, cut advertise-ments out of newspapers, bundled and labeled publica-tions and mail, worked on zip coding speedaumat plates,ran a collator, and proofed resumes.Bernadine Dow was initially hired by the Respondenton May 16, 1966. Dow was a full-time employee whoworked in the backroom. Dow earned wages at the rateof $1.25 per hour.24 Dow's duties involved looking up zipcodes for use in putting correct zip codes on speedaumatplates, filing the speedaumat plates, and inserting lettersfor mailing.Stephen Gehlert was initially hired by the Respondenton March 24, 1965. Stephen Gehlert was a part-time em-ployee who worked in the backroom. Stephen Gehlertearned wages at the rate of $1.25 per hour. StephenGehlert's duties involved looking up of zip codes,catching of mail off the inserter machine,25 and filing ofspeedaumat plates.Mary Jackson was initially hired by the Respondent onMarch 16, 1966. Mary Jackson was a full-time employeewho worked in the backroom. Mary Jackson earnedwages at the rate of $1.25 per hour. Mary Jackson's du-ties involved handling direct mail, and working on an in-serter and a small folder.Kathy O'Donnell was initially hired by the Respondenton June 28, 1965. O'Donnell's application for employ-ment reflects that she was hired for "part time generalclerical-office-shop." Payroll records reveal that O'Don-nell worked during the payroll period ending January 8,1966, and thereafter did not work until the payroll periodending June 25, 1966. A pay change record refers toO'Donnell as a temporary part-time employee. Payrollrecords also reflect that O'Donnell was terminated to "goback to school." O'Donnell's wage rate was at the rate ofpay of $1.25. O'Donnell's duties involved the looking upof zip codes and listing the same on26 a "Dick strip."O'Donnell worked in the backroom.Juanita Randall was initially hired by the Respondenton April 25, 1966. Randall was a full-time employee whoworked in the backroom. Randall earned wages at therate of $1.25 per hour. Randall's duties involved filingand running a tape machine used to address labels, filingof addressograph plates, catching on the speedaumat, andoperating a graphotype machine.Rose Cumby was initially hired by the Respondent onMarch 19, 1965. Cumby was a full-time employee whoworked in the backroom. Cumby earned wages at the rateof $1.35 per hour. Cumby's duties involved working withfiles and filing speedaumat plates.Grace Haverkamp was initially hired by the Respond-ent on October 15, 1965. Haverkamp was a full-timeemployee who worked in the backroom. Haverkampearned wages at the rate of $1.35 per hour. Haverkamp'sduties involved cutting out advertisements, proofingresumes, running a collator, and filing speedaumat plates.These advertisements were for personnel for job posi-tions and also related to straight advertising about variouscompanies' businesses. It is also clear that the purpose ofcutting out such advertisements was to obtain them foruse by employees in the frontroom engaged in prepara-tion of copy for various Respondent publications, for usein getting companies to utilize Respondent's search ser-vices, foruse inRespondent's placement services, and foruse inobtaining advertisements for Decision Reports.Donna Van Camp was initially hired by the Respond-ent on April 14, 1959. Van Camp was a part-time em-ployee who worked in the backroom. Van Camp earnedwages at the rate of $1.50 for certain duties not revealedspecifically by the evidence and at the rate of $1.85 forwork on plates. Van Camp's duties involved operating agraphotype machine.2723The testimony of the witnesses and the stipulations of the parties incomposite effect reveal that Baader was leadlady over the girls and theplate department and a young man named Stephen Gehlert who looked upzip codes Since Baader's jurisdiction appeared limited to the plates, zipcodes, girls, and Stephen Gehlert, it appears that the male employees ex-cept for Stephen Gehlert were under Nudell. It would not affect the ulti-mate determination in this case, however, if Baader were the leadladyover employees James Jackson, Richard Bailey, Charles Gehlert, andRichard Jones.Although the parties allude to hourly rates and weekly rates, a reviewof the payroll exhibits reveals that although some employees' wage ratesare shown in weekly figures, such as $56 per week, that in actuality if theemployee worked less or more than 40 hours that it was computed on anhourly basis ($56 per week or $1 25 per hour)25 President Bardes, at one point in his testimony, testified to the effectthat he hoped that the "looking up of zip codes" was not duplicated in thefront and back. The evidence reveals that when zip codes were looked upin the front for use in connection with the Decision Register that such in-formation was transmitted to the back. It would appear logical thatsimilarinformation obtained in the back would be transmitted to the frontroom26The parties are in agreement that O'Donnell is properly included inthe appropriate bargaining unit. It appears however that O'Donnell wasa student engaged in temporary part-time work. Assuming that O'Donnellis in or is out of the appropriate bargaining unit, the facts as revealedherein fail to reveal that the Union is the representative of the majority ofthe employees in the appropriate unit.27Apparentlyto complete speedaumat plates. DECISION, INC.473Donna Spenny was initially hired by the Respondenton March 5, 1966. Spenny was a part-time employee whoworked in the backroom. Spenny earned wages at therate of $1.50 per hour. Spenny's duties involved being agraphotype machine operator.Jennie Mae Carter was initially hired by the Respond-ent on February 19, 1960. Carter was a full-time em-ployee who worked in the backroom. Carter earnedwages at the rate of $1.50 per hour. Carter's duties in-volved being a graphotype machine operator and the fil-ing of speedaumat plates.Charlotte Nelson was initially hired by the Respondenton March 10, 1966. Nelson was a full-time employeewho worked in the backroom. Nelson earned wages at therate of $1.65 per hour. Nelson's duties involved being agraphotype operator (typer), looking up information inorder to correct speedaumat plates, and filing plates.m. The janitorGottliebHuwyler was initially employed by theRespondent on February 3, 1965. Huwyler was afull-time employee who performed janitorial and main-tenance work of a similar nature all over the building. Hu-wyler earned wages at the rate of $1.40 per hour. At timesHuwyler operated a folder machine.n.Miscellaneous facts relating to front and backroomemployeesIn addition to the specific facts set forth above relatingto the employees involved in the "appropriate unit"question, the following facts touch on the contentions ofthe parties as bearing upon the resolution of suchquestion. 281.All of the employees (whose status in the ap-propriate unit is in question) who work in the frontroom(including the varitype operators) and those who work inthe backroom punch the same timeclock located in thebackroom.2.With the exception of one employee, all of thefull-time employees in the frontroom (including the vari-type operators) work a schedule from 8 a.m. to 12 noon,have from 12 to 1 p.m. for lunch, and work from 1 to 5p.m. All of the full-time employees in the backroom worka schedule from 8 a.m. to 12 noon, have a half hour forlunch, and work from 12:30 to 4:30 p.m. In this respectI credit and note Bardes' testimony that he had revealedan intention to schedule the time in the backroom as inthe frontroom but that the backroom employees hadrequested the half hour lunch period. I also note that inthe past, and apparently up until a short time before thisproceeding, that the frontroom was air-conditioned andthe backroom was not. I also note from Nelson's creditedtestimony that the Respondent, at times at least, appearedinterested in getting more working time on machineoperations.3.The overall evidence does not reveal any require-ment about uniforms or dress except good taste. Maleemployees are not required to wear uniforms but do wearwork clothes. Female employees who work in the fron-troom wear dresses which are described as being nice. Inthe past, in the summer, some female employees in thefrontroom requested the right to wear shorts. Thisrequest was denied. Female employees in the backroomapparently generally wear dresses, at times (apparentlyin the summer and when the backroom was not air-condi-tioned) wore shorts, and at times wore slacks.4.The Respondent apparently grants similar fringebenefits to all of its employees. An examination of thevarious exhibits and payroll records, and the creditedtestimony of Bardes reveals, on comparison, that em-ployees in the backroom and the frontroom similarlyreceive sick-pay, vacation, and holiday benefits.5.An examination of the payroll exhibits reveals thatthe men employees who work primarily on presses andmachines generally worked more overtime than other em-ployees. Some of the female employees who worked inthe frontroom and some of the female employees whoworked in the backroom on occasion worked a substan-tial amount of overtime but not as much as the referred-tomale employees. The majority of the female employeesin the front and in the backroom did not work overtime,or if so worked only negligible amounts.6.All of the employees appear to have been affordedthe opportunity to participate in hospitalization planswherein the Respondent would deduct premiums fromtheir wages.7.An examination of the application for employmentand related records reveals that Respondent generally didnot refer to classifications or departments on its forms. Itappears, however, that since the forms provided spacesfor references to departments and to classifications thatat times Respondent did complete such blanks. Suchforms as were completed revealed that on different occa-sions employees who clearly belonged in a similar catego-ry or department (if such) were classified differently innomenclature but practically similar in meaning. ThusWinston Jackson's application form reveals reference tothe Shop Department and "machine operator." Jones'and Kern's applications for employment forms revealreference to the Printing Department. Various applica-tions for employment forms reveal reference to DecisionRegisterDepartment and to list research clerks. Ran-dall's form revealed reference to Production Departmentand position of postal record clerk. Haverkamp's formrevealed no designation as to department but as beinghired to a position of "general clerk." O'Donnell's appli-cation for employment reveals that she was hired forgeneral clerical-office shop. I am convinced that Re-spondent. at times, attempted to characterize as best as itcould the work and particular functional sphere of the em-ployees. Thus I am convinced that the employees did ina sense belong in certain categories and functional units.Inote that Respondent attempted to classify its em-ployeeswhen it submitted a list to the Board in arepresentation proceeding. On this list it classified vari-ous employees as "service clerical." Later, for thisproceeding, it gave a more specific breakdown and alsocharacterized various employees as "production clerk."I find these lists to be no more than an attempt to classifyemployees in accordance with their duties in a generalmanner.Considering all of the facts, I find that the Respondentoperated on the basis of one intermeshed operation but ina general sense as separate smaller units.8.The Respondent's wage structure and the grantingof wages appears generally to have been on an overall ba-2s The parties were requested to submit detailed briefs pertaining toparties and other points which would appear relevant or to touch on theirpoints of persuasive value. I have considered all points raised by thecontentions or the unit question. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDsis.As an example the female employees in the front-room and backroom appear to be on a similar wage scalebasis. I note also that on January 10, 1966, the Respond-ent granted wage increases to some employees in thefrontroom and some employees in the backroom.9.All employees utilized the same wash and rest roomfacilities.And virtually all employees punched atimeclock located in the backroom.4.ConclusionThe General Counsel contends that the jobs and skillsof the employees in the backroom are dissimilar from thejobs and skills of the employees in the frontroom. I do notsee that he has established this point. It is true that thereare distinctions between the duties of "pressmen" and thefrontroom employees but there are virtually similardistinctions between the duties of the "pressmen" and thewomen employees (and Stephen Gehlert) in thebackroom. The duties, wages, and interests of the backand front room female employees are substantiallysimilar.Without reiterating all of the facts, I note thatmaintenance of the Decision Register in the frontroomand maintenance of the twin speedaumat file in the backrequire virtually the same skills and dutiesTheGeneralCounsel contends that the "wall"between the front and back room has meaning, and thatthe difference in the work schedules and dress of the frontand back has meaning. However, two of the employeesthe General Counsel contends are in the unit work in thefrontroom.The General Counsel also appears to contend thatsince Respondent indicated a desire to move the varitypemachines into the back that this limits a production andmaintenance unit to the backroom.Although there are some distinctions between the vari-ous employees as indicated, I am convinced, conclude.and find that the production and maintenance unit hereinisnot limited to a backroom department The ultimatetest of what category an employee is in is not what an em-ployer or employee would describe but rests on theoverall community of interest.On the facts of this case, I am convinced that the inter-related functions of the various employees and the pur-poses of the business reveal a community of interestamong the employees working on service functions, onmaintenance of the Decision Register, on manintenanceof the speedaumat files, and on the printing of the publica-tions connected with the service functions. I see littledistinction between the interests of employees workingon the Decision Register and related functions in thefront and the speedaumat functions in the backroom. Allof the work is closely related to producing the servicesand ability to produce such services of the Respondent.Iconclude and find that the appropriate production andmaintenance bargaining unit includes such employeesdoing such duties in the front and the back room.29Ithus find that Sandra Meinke. Sonya Prather, InisAngelo. Veronica Bivens, Elizabeth Rich. Helen Lowen-stine, Gloria Mandell, Mildred Jean Starr, Beverly Wyatt,Ann Lindsey, Bette Thomas, Addie Hughes, Shirley Ru-pert, Shirley Ball, Teresa Hunter, Virginia Smits, JuliaCarroll, Susan Rehling, Pearl Mosby, Winston Jackson,KennethWeeks, John Kern, Robert Roth, EdgarJackson,Kenneth Jackson, James Jackson, RichardBailey, Charles Gehlert, Richard Jones, Bernadine Dow,Stephen Gehlert, Mary Jackson,JuanitaRandall, RoseCumby, Grace Haverkamp, Donna Van Camp, DonnaSpenny,JennieMae Carter, Charlotte Nelson, and Got-tliebHuwyler all fill positions within the appropriate bar-gaining unit.Assuming in the light most favorable to General Coun-sel'spossiblecontentionsthatOliveSilverman,LaVergne Heashe, and Claudine Nunn are supervisorsand excludable from the unit, that KatherineBaader isnot a supervisor and is includable in theunit,and thatKathy O'Donnell is a regular employee includable in theunit, the established and assumed number of employeesin the bargaining unit is 42. Thus the General Counsel'scontended 18 or 19 designations as to representationrights, if accepted and accorded full value, fail to establisha majority representative status for the Union. I thereforeconclude and find that the General Counsel has failed toestablish that the Respondent has violated Section 8(a)(5)and (1) of the Act by refusing to bargain with the Union.B. Interference,Restraint,and Coercion1.Events ofJune22, 1966 soBardes called Kenneth Jackson into his office on June22, 1966, and told him that some union people had beenthere, that he did not know what union the people werefrom, and that the Union had demanded recognition.Bardes asked Kenneth Jackson if he knew anything about"this." Kenneth Jackson told Bardes in effect that he didnot know anything about the matter. Bardes asked Ken-neth Jackson if he had signed a union card. KennethJackson told Bardes that he did not have to sign a card,that he was already in the Union. Bardes asked KennethJackson if any of Jackson's brothers had signed cards.Kenneth Jackson told Bardes that he could not answer forhis brothers. Bardes asked Kenneth Jackson if he hadheard anyone in the back discussing the Union. Jacksontold Bardes that he would not answer about this matter.Considering the foregoing, it is clear and I conclude andfind that Respondent, by Bardes' conduct, engaged in il-legal interrogation about employees' union activities ordesires within the meaning of Section 8(a)(1) of the Actand that thereby the Respondent has violated Section8(a)(1) of the ActBardes, on June 22, 1966, also told Kenneth Jacksonthat he was getting together a profit-sharing plan thatwould net each employee five or six hundred dollars ayear and he said he was going to get it into effect as soonas possible.The Respondent adduced evidence to reveal that it hadin fact been considering a profit-sharing plan. Howeverthere is no evidence to convincingly reveal that Respond-ent's stage of thinking or decisional process had reacheda stage of decision as regards a profit-sharing plan.Considering all of the foregoing, and even assumingthat Respondent had seriously considered a profit-sharingplan and was revealing in fact what it was considering, Iam convinced and conclude and find that the announce-ment of its planning, timed with the initiation of union ac-tivity, and coupled with illegal inquiry as to employees'union activities, reveals that such announcement of plansie SeeR L Polk,123 NLRB 1 171 Thequestion involved herein is notthat of a "craft" or department unit-but the question of a production andmaintenance unit.30 The factsare based upon the credited testimony of Kenneth Jackson DECISION, INC.475for profit sharing was made for the purpose of solicitingemployees to abandon union activity and thus thereby theRespondent violated Section 8(a)(1) of the Act.I find no evidence relating to the institution of a paidvacation plan as alleged. Furthermore, the facts in thecase reveal that Respondent has a paid vacation plan.Perhaps Kenneth Jackson's testimony (that Bardes toldhim that the green sheets (Decision Reports) would beout next week and that Jackson could take a couple ofdays off with pay and come up to Bardes' farm and gofishing) was adduced to support the allegation concerninga "paid vacation plan." At most I would construe thistestimony, if credited, as supporting an allegation of apromise of specific benefit as to the incident. This is notalleged as such and I note that the General Counsel's al-legation is specific as follows-"in soliciting an employeeto withdraw from the Union and promising the employeeseconomic benefits in consideration thereof"; to wit: "in-stitution of a profit-sharing plan and paid vacation planfor employees."Bardes credibly denied promising Kenneth Jackson"days off with pay" to go fishing at Bardes' farm. BothBardes and Kenneth Jackson impressed me as witnessesattempting to tell the truth as they knew it. I am con-vinced that there was some discussion about the farm andfishing, but I am convinced that Kenneth Jackson hasconfused what was said with respect to the matter. Icredit Bardes' denial that he promised Kenneth Jacksona couple of days off with pay to go fishing at Bardes' farm.2.Events of June 23, 196631On the morning of June 23, 1966, Plant ProductionManager Nudell told Edgar Jackson that if Jackson wouldkeep his mouth shut about the Union and vote against it,Jackson would get more money. Nudell told Jackson thatthis came straight from the "horse's mouth."Considering the complaint allegations and the forego-ing facts, I conclude and find that the Respondent, by Nu-dell,on June 23, 1966, made a promise of benefitdesigned to interfere with the employees' right of collec-tive activity. Such conduct is violative of Section 8(a)(1)of the Act. I so conclude and find.3.Events of June 24,1966Kenneth Jackson credibly testified to the effect that onJune 24, 1966, around 10 a.m., he was walking by whereBardes was in the receptionist's office, Bardes was talk-ing to employees Kay Baader and Grace Haverkamp,32Baader and Haverkamp were proofing resumes, andBardes made the statement that, "If the Union comes in,I am going to move all the equipment down to my desk"and Bardes stated, "I don't need you people."Considering the foregoing, it is clear and I concludeand find that the Respondent, by Bardes, threatened em-ployees with cessation of operations if the employeesdesignated and selected the Union as their collective-bar-gaining representative.Such conduct is violative of Sec-tion 8(a)(1) of theAct. Iso conclude and find.4.Events of June 24, 1966On June 24,1966, Plant Production Manager Nudelltold Edgar Jackson that President Bardes had told him(Nudell)that he would close the shop down before allow-ing the Union in and that he did not need any of the equip-ment there and could replace any of the employees on theequipment.Kenneth Jackson was there for part of theconversation.Kenneth Jackson asked Nudell if he wouldbe replaced.Nudell told Kenneth Jackson that he wouldreplace him if he continued to be for the Union.Either at the time of the foregoing conversation or thenext conversation that Edgar Jackson had with Nudell;33Nudell told Edgar Jackson that he (Jackson)had a greatfuture with the Company if he would forget about theUnion.Edgar Jackson told Nudell that if he had a greatfuture with the Company that he would like to knowabout the future for the rest of the people.Nudell saidthat they would all get money if they would come in andask for it.Edgar Jackson told Nudell that all of thewomen had been asking for raises and had not receivedraises.Nudell said that the time was not right,that, any-way, he could not change company policy.Considering the foregoing, I conclude and find, as al-leged,that the Respondent,by Nudell,on or about June24, 1966, engaged in conduct of illegal threats of reprisals(discharge or replacement and cessation of operations)and of futility in selecting a bargaining representativebecause Respondent would not recognize a union, and ofpromise of benefits to dissuade employees from union ac-tivities.Such conduct is violative of Section 8(a)(1) of theAct. Iso conclude and find.5.Events of June 27 and 28, 1966Edgar Jackson credibly testified to the effect that onJune 27, 1966,Bardes spoke during working hours to himwhen he had gone to have a job"okayed" by ProductionManager Nudell.Bardes asked if he were Ed Jackson.Jackson told Bardes that he was. Bardes told Jackson thathe wanted to inform him that he was going before the Na-tional Labor Relations Board and file unfair labor prac-tice charges against him for soliciting for the Union oncompany time.Jackson replied,"Yes, sir."Bardes thenstated,"You can solicit over in your saloon or over intheir parking lot,but you can not solicit on my propertyor my parking lot."Roth credibly testified to the effect that on June 28,1966, Bardes questioned him as to whether there was anyorganizing going on on company time. Before Roth couldreply, Bardes told Roth that there was not any organizingallowed on the company property, that he (Bardes)owned the property and could do with it exactly as hewanted to,that he could sell the machinery and farm thework out, and that he did not really need the employees"back there."31The facts are based upon the credited testimony of Edgar Jackson.The General Counsel alleged in his complaint various conduct of Nudelloccurring on June 24 and 28, 1966. At the hearing the General Counselamended his complaint to include an additional allegation of conduct oc-curring on June 27,1966 As the witnesses testified,it became apparentand it was clarified that the amendment was with reference to conduct onJune 23, 1966.32There is no question that Haverkamp is a nonsupervisoryemployee.13 The events clearly testified to as occurring on June 24, 1966,, areclearly with reference to the complaint allegation pertaining to June 24,1966. Said allegation also referred to the promise of unspecified benefits.The testimony herem pertaining to such benefits and alluding to as havingoccurred on June 24,1966, or a following conversation is sufficientlytied in to the allegation for purposes of litigation. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDConsidering the foregoing, I conclude and find that theGeneral Counsel has established that Respondent, byBardes, on June 27 and 28, 1966, interfered with,restrained,and coerced employees in their right to engagein union activity by restricting such employees' right toengage in such rights on company property during non-working time. Such conduct is violative of Section 8(a)(1)of the Act. I so conclude and find.346.Events of June 28, 1966aBardes' conversationwith NelsonThe facts relating to the issues involved as to what oc-curred on June 28, 1966, are revealed by the creditedtestimony of Charlotte NelsonNelson testified thataround 8 a.m. on June28, 1966.Bardes had her come tohis office and engaged in a conversation with her. Whatoccurred is revealed by the following excerpts from thecredited testimony of Nelson:A. Yes sir,he asked me to sit down and I sat downand he went around his desk and sat down at the deskand he said, have you heard anything about the unionactivities going on and I said I have heard some talkof itHe wanted to know what I thought about it,whether or not I had been asked tosigna card orasked to join the union and I told him I had been ap-proached on it and he said, well I want to talk to youa little bit. I want to tell you something about this. Hesaid now you know these fellows in the back once be-fore tried to get a union in here and they didn't get itin and they are trying again and they are not going toget it in this time. He said I am prepared to go to anylengths and to spend any amount of money to defeatthis union purpose. He said and I interrupted him tosay well, Mr. Bardes, I belong to a waitresses' union.Iam in good standing. I am a full fledged memberand he said the waitresses' union doesn't mean athing around here, it won't mean anything here Thisis anotherunion,he said, it doesn't have any bearingon this union and I said what do you mean thisunion9 and he said well this is a union concerningprinters and I said well that let's me out because I amnot a printer and he said they were going to take in allproduction workers also, so I said I suppose thatwould take in me too because I work on graphotypeand that's production work and he said, that's rightand he said I would like for you to go out there andtalk to all these people and try to get them not to signunion cards and not to go along with the union. Hesaid I think you can be pretty influential in this andIwant you to be strong and I said, Mr Bardes, I amstrong and he said I want you to be determined, Iwant you to talk for me and talk against the union andIsaid I am strong and I am determinedfor what Ithink is right, but all unions stick together and I be-long the waitresses'union and I am a member itgood standing and I won't cross any picket line andhe said, even though anybody has already signed aunioncard, thatdoesn'tmeanthey can'tcome in towork if they want to and I said I don't intend to haveany trouble and he said you don't have to worryabout any trouble.We are going to have police pro-out.from work and I said,well I won't cross the picketline and he said,well, there is some people out therethat are troublemakers and he said there are fiveJacksons-he said there are four fellows and one ofthose fellows has got his wife working there andthere is another young man that they just brought upthat's a friend of theirs'that just came up from downin the hills and he said they all work together andthey all stick together and they are the troublemakersand I said, what the dickens are you talking about,how can you say they are troublemakers,they worktogether and we've been getting the work out and hesaid I will have to admit we have been getting thework out,they've been getting it out pretty good andhe said anybody that talks to you is a troublemakerinmy book and I said,well I couldn't say anythingabout that because we work together,we are all backthere together and I feel that the work is going on andhe said,well, I want to tell you something.I know thelaw. I have to allow an election here but there isenough people working here who will be in my favorthat I will win this election against them and I saidwell I don'tknow anything about that and he said,now they are threatening to go out on strike and hesaid if they go out on strike anybody that goes outwith them is not going to have a job,there won't bea job here for them and I said well,I like to work herebut I don'thave to work here and he said well, welike you,and we would like to know that you aregoing to keep on working and he went on talking, hesaid,you know the union has promised these peoplea job-has promised them benefits-and promisedthem a raise and this and that and that other thingsand I want to tell you something,when Bardes saysthey get a raise they will get a raise.If Bardes saidthey have a job they have a job and not until and thenoh, he went on talking about the Jacksons and he saidonce more I told him,I said I don't feel like they aretroublemakers and I said they work good togetherand we were getting the work out and he said, wellthat's grand but the work has been getting out butthat Ken Jackson is the ringleader back there and inone way or another the Jacksons have got to go.Q.Didanything else happen in that conversa-tion?A Well, somebody knocked at the door and hegot up and opened the door and stood right in front,he is a rather tall man, and he just stood there so hecould look out and nobody could look in,and I heardhim say, well, I can't talk to him now.Iwill talk tohim later,and he shut the door and locked it againand he came back and sat down and I looked at mywatch and I said,my goodness,Ihad better go outand go to work and he said, well I want you to givesome pretty serious thought to what we have talkedabout and he said I would like for you to go out thereand do what I asked you to do, so I said, well Mr.Bardes, I won't cross a picket line on a strike, so hegot up and he opened the door and he said, now whenyou leave here you go to the washroom and then yougo on back in the plant and he said that way nobodywill know that you have been in here and then I wenttection and if you feel that there is going to be anyConsidering the foregoing facts in total context, I con-trouble I personally will see that you get to work andelude and find that the Respondent,by Bardes,on June34 Stoddard-Quirk Manufacturing Co ,138 NLRB W5 DECISION,INC.47728, 1966,did engage in conductwhereby (1) it inter-rogated an employee about union activities and desires ina manner constituting interference,restraint,and coer-cion within the meaning of Section 8(a)(1) of theAct; (2)it solicited an employee to refrainfromparticipation onbehalf of a labor organization and to participate in in-fluencing others against a labor organization-with suchsolicitation being done in a manner constituting inter-ference, restraint,and coercion within the meaning ofSection 8(a)(1) oftheAct; (3) it threatened that em-ployees would be discharged because of activities on be-half of a union;(4) it threatened that employees who par-ticipated in a strike would be discharged;and (5) itthreatenedthatitwould be futile for employees to engagein union activity or to select a union representativebecause the Respondent would not recognize their rights.Such conduct is violative of Section 8(a)(1) ofthe Act. Iso conclude and find.b.Bardes' conversation with Roth35Act; (2)itthreatened to subcontract out work anddischarge and/or lay off employeesif theypersisted inunion activities;(3) it promised favorable considerationas to wage increases if employees desisted from union ac-tivities;and (4)solicited reports as to union activities ofitsemployees in a manner constituting interference,restraint,and coercion within the meaning of Section8(a)(1) ofthe Act.Such conduct is violative of Section8(a)(1) of theAct. Iso conclude and find.7.The Union's June 28, 1966,telegramOn June 28, 1966, the Union, around noon sent theRespondent a telegram as follows:HD PD CINCINNATI OHIO JUNE 28 1966OLIVER BARDES621-3974DECISION INC. 5809 MADISON RD.On or about June 28, 1966, President Bardestelephoned Roth and asked Roth to come into Bardes' of-fice.Roth did so. Bardes asked Roth if he had heardanything about the Union beingorganized.Roth toldBardes that he had heard different people talking aboutthe Union. Bardes asked Roth in effect to tell him whothese people were. Roth told Bardes that they were thepeople in the backroom. Bardes asked for specificidentification.Roth told Bardes that he had heard that aJim Baker was part of it, that Baker was an instigator tosome extent.36Bardes asked Roth whether there was any organizingbeing done on company time. Before Roth could answer,Bardes told Roth that organizing was not allowed on thecompany property, that this was because he owned theCompany and that he could do with the Company exactlywhat he wanted to do. Bardes told Roth that he could sellthe machinery, farm out the work, and that he did notreally need the employees back there. Bardes asked Rothhow much he earned as wages. Roth told Bardes howmuch he made as wages. Bardes then asked Roth howmuch he thought he ought to earn. Roth told Bardes in ef-fect that he thought he should clear $100 per week aftertaxes. Bardes told Roth that he understood this, and thenmade a notation (apparently written). Bardes told Roththat he liked him, and that if he did not like someone thathe could freeze them out, that he could make it hard onsomeone and they would leave.Bardes told Roth that he was in the process of settingup a profit-sharing plan and that since Roth was one ofthe older employees he would benefit the most from theplan. Bardes and Roth then discussed the Respondent'sabilities to pay higher wages. At the end of the conversa-tion Bardes told Roth that if he heard anything about theUnion to let him know.Considering the foregoing facts in total context, I con-clude and find that the Respondent, by Bardes, on orabout June 28, 1966, did engage in conduct whereby (1)it interrogated an employee about union activities anddesires, in a manner constituting interference, restraint,and coercion within the meaning of Section 8(a)(1) of theATTEN MR BARDES SINCE YOUR REFUSAL TO SEE METHISMORNING IN PERSON OR SPEAK TO ME BYTELEPHONE I AM SENDING THIS TELEGRAM TO AD-VISE YOU THAT I HAVE RECEIVED WORD THAT YOUINTEND TO START LAYING OFF SOME OF YOURPRODUCTION AND MAINTAINANCE EMPLOYEES IMUST INFORM YOU THAT IF YOU TAKE THIS ACTIONAND LAY OFF ANY ONE OF YOUR PRODUCTION ANDMAINTAINANCE EMPLOYEES THAT WILL CONSIDERTHIS A DISCIPLINARY ACTION FOR UNION AFFILIA-TION FOR RECOGNITION AND WILL LEAVE ME NOCHOICE BUT TO WITHDRAW THE SERVICES OF YOURPRODUCTION AND MAINTAINANCE EMPLOYEES/S/ JAMES L. NICHOLSORGANIZER REPRESETATIVECFN FURNISHEDJAMESL NICHOLSLOCAL 8L LPIU WE51 W. MCMICKEN AVECINCINNATI 14 OHIO8.Eventsof July1, 1966-Bardes' talks to KennethJackson37Around 8 a.m. on July 1, 1966, Bardes spoke to Ken-neth Jackson. Bardes told Kenneth Jackson that thegreensheets (Decision Reports) were off $10,000 due tothe fact that he had spent all of his time on union activityand that he could not make any sales. Bardes told Ken-neth Jackson that he was going to lay off four or five peo-ple. Bardes told Kenneth Jackson that he was going to layoff the youngestoneshere, that this was the way theUnion would do it. Bardes asked Kenneth Jackson if thiswere not so. Jackson replied that he guessed that it wasbut there was enough work for at least four or five per-sons.Bardes said that there was not. In the conversationBardes told Kenneth Jackson that he had official wordfrom the Union that if he laid off anybody that the em-ployees would go on strike. Bardes told Kenneth Jackson35The facts are based upon the credited testimony of Roth It cannot beBaker was. Whether Roth was referring to a man whose last name he diddetermined whether this occurred in the morning or afternoon from thenot know, or whether Roth was referring to an outsider who was helpingrecordthe Union is not clear.36Other than this testimony, I find nothing in the record to reveal who37 The facts are based upon the credited testimony of Kenneth Jackson. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he guessed that Jackson would be on strike onTuesday.Apparently the foregoing was offered into evidence insupport of General Counsel's complaint allegation alleg-ing in effect that the Responden on July 1, 1966,threatened an employee that Respondent would lay offemployees because of their efforts at self-organizationand that such efforts would result in a strike on July 5,1966, because of such layoff.The facts in the instant case support a finding that theEmployer had an economic justification for a layoffaround July 1, 1966. Viewing the remarks made byBardes to Kenneth Jackson on July 1, 1966, in total con-text, I am convinced that the statements do not constitutea violation of Section 8(a)(1) of the Act. Bardes' state-ments clearly indicated to Kenneth Jackson that thelayoff was because of economic reasons and that the basisfor selection was to be on a nondiscriminatory basis.Bardes' statement about the Union's message of strikeaction and about his "guess" that Jackson would be onstrike was not coercive in nature or manner. I concludeand find that the General Counsel has not established theforegoing conversation as being violative of Section8(a)(1) of the Act.9.Events of July 1, 1966 - Bardes' talk with RothIn the evening of July 1, 1966, Bardes spoke to Rothabout the expected strike. Roth's testimony as to this in-cident is as follows:A.He wanted to know if I thought everybody orif I could talk everybody into going out on strike. Hefigured that that way-Q.What did he say? Just tell us what he said toyou.A.Well, as I can remember it, I am.Q.All right.And - let's see. He came back and he asked me if Icould talk everybody into going out on strike and hesaid in that way it would be a show for us, for theUnion, and it would show how few people actuallywere interested in the Union and that actuallywanted to go into a Union, and I said, well, the wayit looked to me I would not have to talk very much,I could see where it was all leading at that particulartime, and that it was definitely going to go into astrike.And he said, "Well, good," and he walkedaway.Roth, as a witness, impressed me as being confused inhis testimony as to this incident. I was left with the im-pression that he had expressed what he believed had hap-pened but not an accurate recollection of what actuallywas said and done. From his testimony it would appearthat he was to talkeverybodyinto going out on strike andthat this would show howfewpeople were actually in-terested in the Union.Since the facts reveal that the Union had sent itsmessage of strike action if layoffs occurred, and since theRespondent had already revealed on July 1, 1966, itsplansof layoff action, I am convinced that theBardes-Roth conversation boiled down to a discussion ofthe same and more or less an argument by Bardes that"do the best" you can and you will see how weak you are.Even accepting Roth's testimony at face value, whenconsidered in total context, the evidence does not prepon-derate for a finding that Bardes solicited an employee toencourage other employees to engage in a strikein orderthatRespondentmightundermine the strength and sup-port of its employees for the Union. Iconclude and findthat the General Counsel has failed to establish a viola-tion of Section 8(a)(1) of the Act, as alleged.10.Events July 1-5, 1966 -overtime issue38The facts reveal that the pressroom employees had,prior to the event of the Union, worked a fairly regularamount of overtime.Nelson'scredited testimonyrevealed in effect that the Respondent utilized overtimeas a means of getting more work out of the machines.On June 30, 1966, Nudell asked Edgar Jackson towork overtime. Edgar Jackson told Nudell that he couldnot work overtime with his (Nudell's) threatening to layoff production employees. Nudell told Edgar Jackson thathe was demanding that he (Jackson) work overtime, thathe had called his lawyer and had been told by the lawyerthat he could fire him if he.did not work overtime. EdgarJackson told Nudell that if he was going to fire him to doso, but not to threaten him. Nudell told Edgar Jacksonthat he was not saying that he was going to fire him butthat he was saying that he could fire him. Edgar Jacksontold Nudell that since Nudell had called his lawyer to lethim call his lawyer. Nudell told Edgar Jackson that hecould punch out and call whomever he wished to. EdgarJackson did so and was advised to work by the unionrepresentative. Edgar Jackson returned and told Nudellthat he would work 1 hour overtime. Nudell told Jacksonthat he would work the average amount of overtime hehad worked. A short time later, apparently after comput-ing Jackson's previous average amount of overtime, Nu-dell returned to Jackson and told Edgar Jackson that hewould work 3-1/2 hours' overtime. Nudell and Jacksonargued and finally compromised with the result thatJackson worked 2 hours' overtime.On June 30, 1966, Nudell asked Kenneth Jackson towork overtime. Kenneth Jackson told Nudell that hecould not do so. Nudell asked Kenneth Jackson if he wererefusing to work overtime and Kenneth Jackson repliedyes.A few minutes later Bardes came to where Nudellwas, apparently a few feet from Kenneth Jackson. Nudelltold Bardes that Kenneth Jackson was refusing to work.Bardes stepped over to where Kenneth Jackson was andasked him if he were refusing to work overtime. KennethJackson replied that he was refusing to work overtime.Bardes told Kenneth Jackson that this was grounds to firehim, that he had talked to his lawyer and had been toldthat if "you don't work overtime, I can fire you," Ken-neth Jackson told Bardes to go ahead and fire him. Bardestold Kenneth Jackson that he was on his way out. In theconversation Kenneth Jackson had related to Bardes thathe was refusing to work because there were rumors goingaround that Bardes was laying off people, that if there wasno work for them there was none for him.On July 1, 1966, between 2 and 4:30 p.m., Nudell38 The facts are based upon a composite of the credited testimony ofRoth, Edgar Jackson, and Kenneth Jackson. I find Roth's timing of thestatements to Bardes more reliable than Edgar Jackson's timing thereof. DECISION, INC.479again asked Edgar Jackson to work overtime. EdgarJackson told Nudell that he could not, that the Union hadput an overtime ban on the shop, that there would not beany overtime work because the Company was laying offfour production employees that afternoon. Nudell andEdgar Jackson walked over to where Kenneth Jacksonand Robert Roth were. Nudell asked Kenneth Jackson towork overtime. Kenneth Jackson told Nudell that hewould not do so. Nudell told Kenneth Jackson to wait aminute, that he wanted a witness. Apparently he obtaineda witness, Emil Berdolt, and noted the same on a piece ofpaper.Nudell told Kenneth Jackson that "they" wereputting their jobs in jeopardy by not working the over-time.On July 5, 1966, around 8 a.m., Bardes and KennethJackson had another conversationas isrevealed by thefollowing excerpts from Kenneth Jackson's testimony.A.On July 5 the day before we went on strike Icame into work about ten of 8:00 in the morning andhe met me at the door.Q.Who met you?A.Oliver.Q.And he -A.And he said, "Ken, come in my office."I didn't even have time to ring in, he dragged me inthere, you know, and he said on Friday that some-body had beenmessingwithhisequipment,sabotaged it, as he called it, and he said he had reasonto believe it was me.I told him that he was standing there when I leftFriday ' night and that he knew that I didn't touchanything and evidently somebody found a rag in it.Q.What that, what did he say to you?A.He said, "I am holding you responsible."And he said that if anything happens to any of mymachinery back there, he said, "I am going to get wit-nesses to swear that you did it and have you thrownin jail and the key thrown away."And I asked him who his witnesses were, Joe Nudell, and he said, "No, not Joe Nudell," he said, "Myname is Bardes and I got the power and the moneyand if Barden said you got a job, you got a job, if hesaid you are fired,, you are fired; and if Bardes saysthere is no Union coming in here, there will be nounion in here."Yes, he told me I was chicken shit if I didn't quit. Itold him he was chicken shit if he didn't fire me. Hesaid he wouldn't fire me and I told him I wasn'tquitting. He told me he would see to it that I did.On July 5, 1966, around 4 p.m., Nudellagainspoke toEdgar Jackson about working overtime. Edgar Jacksonagain told Nudell that he would not work the overtimebecause the Union had an overtime ban on the shop as aresultof the layoffs. Nudell then went to KennethJackson and asked him if he would work overtime andKenneth Jackson similarly said that he refused to workovertime because of the Union's overtime ban.The General Counsel contends that the Respondent in-terfered with, restrained, and coerced employees in theexercise of their rights by (1) soliciting employees toabandon a concerted effort of refusing overtime work and(2) threatening employees with discharge if they refusedto work overtime work. Considering the factual situationin this case, I find no merit to the General Counsel's con-tention. The employees involved had as a matter of prac-tice worked overtime hours when needed. The Respond-ent's business was geared to such a practice. Under suchcircumstances the working of overtime was a regular jobfunction of the employees involved. The employees'refusal to work overtime constituted in effect a refusal towork or to strike as regards part of their working hours.That the employees could have concertedly engaged in atotal work stoppage is not in issue. The employees, how-ever, under the circumstances, were not entitled to havea partial work stoppage and to work part of the time.Under such circumstances, I find nothing improper in theRespondent's solicitations to such employees to work asthey regularly did, or to make it plainly known that thefailure to work as they regularly did meant dismissal. Ithus conclude and find that the General Counsel hasfailed to establish that the Respondent violated Section8(a)(1) of the Act by soliciting employees to work theirregular overtime, or by threatening employees withdischarge if they do not work their regular overtime.39Considering Bardes' statement to Kenneth Jackson onJuly 5, 1966, in context with all of the other facts, I cornclude and find that the statement "and if Bardes saysthere is no union coming in here, there, will be no union inhere," constituted interference, restraint, and coercionwithin the meaning of Section 8(a)(1) of the Act. I do not,however, conclude and find that the statements as awhole constituted a threat to discharge an employeebecause employees had designated the Union. In totalcontext I am convinced that Bardes conveyed his beliefthat Kenneth Jackson had engaged in sabotage, and thathe would discharge Kenneth Jackson if his machinerywere damaged, and that he, Bardes, would prevail in suchan event.C. The Discriminatory Layoff1.The "Permanent Layoff" of four employees,July 1, 1966On July 1, 1966, the Respondent laid off four of its em-ployees who worked in the backroom. These employeeswere Richard Bailey, Bernadine J. Dow, James Jackson,and Mary Jackson.Joseph Nudell presented on July 1, 1966, to RichardBailey,Bernadine J. Dow, and James Jackson theirchecks and a letter. The letter in effect informed theseemployees that "We regret to inform you that due to lackof work in your department and a decrease in sales, weare forced to permanently lay off a number of junior mem-bers of our company. Unfortunately, you are in thatcategory."Mary Jackson was not at work on the afternoon of July1, 1966. Nudell sent Mary Jackson, on the same date, aletter advising her of her termination in the same vein asthe other referred-to letters.The General Counsel's major contention appears to bethat the Respondent laid off the employees as a means tocause the other employeesto go onstrike. The GeneralCounsel appears to argue that by such conduct theRespondent was undermining the Union. The GeneralCounsel also appears to argue that the Respondent laidoff the four employeesas a meansof getting at the uniontroublemakers (the Jacksons and their friends). The39 SeeValley City Furniture Company,110 NLRB 1589 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel's basic argument is that discriminationis provenby variousstatements of Respondent, by theplacement of the employees in "permanent layoff status"instead of just "layoff status," and by alleged availabilityof work.As indicated hereinafter I am convinced that the vari-ous incidents of conduct of Respondent found violativeof Section 8(a)(1) do constitute evidence which reveals apropensity to take illegal discriminatory action relating tounion adherents.Whether such action was actually un-dertaken dependson anevaluation of the basis for thelayoff, actual motivation in the selection of employees for"layoff," and the nature of the layoff itself.I find no merit to the General Counsel's contention thatthe Respondent laid off the four employees because hewanted the other employees to go on strike. The GeneralCounsel's main argument appears to be that the remarksmade by Bardes to Kenneth Jackson and Roth on July 1,1966,support his argument.The facts regarding Bardes'statements to Kenneth Jackson and Roth have previouslybeen set out in this Decision.In total context I am con-vinced that Bardes' statement to Kenneth Jackson was tothe effect that he had to lay off employees for economicreasons and that such would be done on a fair basis (asthe Union would want).In total context Bardes'remarksabout the expected"strike" and Kenneth Jackson's ex-pected participation constitutemererecital of what ap-peared to be the events which would follow. With regardsto Bardes' statement to Roth, I do not find that in totalcontext it amounted to more than a reply (to the unionthreat of strike action) that theunionadherents should dothe best that they could and they would see how weakthey were.At the hearing it appeared for a while as if the GeneralCounsel was trying to prove, as alleged, that the Re-spondent was trying to undermine the Union by the strike.Thus it appeared that evidence was being offered as toRespondent's actions regarding the recall of strikers afterthe strike was completed. When questions directed tospecifics of whether the strikers had been reinstated totheir former positions developed, the General Counselappeared to change his position and averred that he wasnot litigating the point, that he had not investigated thematter, and that such issues were compliance issues. Thefacts as presented do not establish that the Respondentutilized the strike as a means of ridding itself of unionadherents.402.Economic basis for layoffAs previously indicated, the Respondent's services andfunctions are complex and interrelated. That portion ofRespondent'sbusiness related to obtaining,filing, andevaluating information logically appears to be of a naturethat would require employee attention on a continuousbasis. The preparation of information and material for in-clusion in publications would also appear to be of a naturethat would require employee attention on a continuousbasis. Similarly, the operation of presses and printing ofpublicationswould appear to be of a nature that alsorequired,generally speaking,continuous work. Thus apublication to be printed in August 1966 would requirethe printing of its separate pages on a continuous basis for40 The record reveals that some other union adherents do not work forthe Respondent The General Counsel,however,has not litigated norproven that the reasons for such terminations can be attributed toa period of days or months.The placement of the in-dividual sheets together for the finished publicationwould appear to occur after completion of most of theprinting. Similarly, the mailing of the publication wouldalso occur at the later time.Thus there would appear tobe an ebb and flow of the work relating to putting thecomplete publication together and mailing the publica-tion.In the spring of 1966 the Respondent was working ona special job called"Passport"relating to recruiting ofpersonnel for various concerns.The Respondent hiredmany new employees on a temporary,part-time, andregular basis for this job. After completion of this job,some of the employees hired for said job were retained forwork on the completion and mailing of the annual publica-tionDecision Job Directory.During this time theRespondent was also engaged in having Its Decision Reg-ister and speedaumat files corrected regarding zip codes.Around June 29, 1966, most of the work relating to themailing of the 1966 Decision Job Directory had beencompleted.41Also,during the period of time betweenJune 22 and July 1, 1966, PresidentBardesdevotedmuch of his time to activities concerning the problem ofthe Union trying to organize his plant. As a result the saleof advertisements for the July 1966 greensheets droppedoff about $10,000.The General Counsel adduced, through various wit-nesses, testimony to the effect that ample work wasavailable for all employees.Suffice it to say that the pre-ponderance of all the evidence reveals that there was adecrease in the amount of work available because of thedecrease in advertising sales and completion of most ofthe mailing of the Annual Decision-Job Directory.Considering the foregoing and all of the evidence, Iconclude and find that there existed an economic basis forthe reduction in the number of employees on July 1,1966. I find Bardes'and Nudell's testimony to the effectthat the decision to lay off some employees on July 1,1966,was economically motivated to be credible and socredit it.3.Basis for selectionAs previously indicated, the various employees of theRespondent work on a variety of jobs and each employeeperforms various functions.The Respondent's operationsare such that in time of layoff needs there exists a greatdeal of flexibility in selection of employees for layoff andretention.Thus, an employee engaged in several func-tions could be laid off and the duties of such an employeecould be performed by another employee who did thesame functions or who had been engaged in other func-tions. It may be said that the ultimate determination insuch a situation is one of judgmentof whatadjustmentscan be made. In the instant case the Respondent laid offthree employees who were working on the final stages ofprocessing and mailing the 1966 Decision-Job Directoryand one employee who was working on zip codes. Theseemployees all worked in Respondent's backroom.Considering the overall work functions and require-ments of Respondent's business and the individualjob as-signments,I find nothing improper in the selection of em-ployees from the backroom as opposed to the frontroomRespondent's action.41The"bulk mailing"records clearly support this finding DECISION, INC.481employees. The work of the employees in the frontroomrevealed a connection with the types of duties and func-tions that the Employer would consider as needed on ayear-round basis. The work of the employees involved inthe "layoff" and some others in the backroom was of thenature having an ebb and flow in necessity.As previously indicated, there existed an economicbasis for a layoff because of decreased sales of advertise-ments for the July 1966 Decision Reports and thecompletionofmost of the mailing of the 1966Decision-Job Directory. In July 1966, the Respondent,in addition to its normal work, was engaged in correctingzip codes for its Decision Register and its speedaumatplates.Although this work was not completed, I find itreasonable that in considering adjustment of personnelthat the Respondent would consider whether an em-ployee working on zip codes could be laid off or not andthe work assigned to others be completed within the timeneeded.The Respondent's basis for selection of employees, asrevealed by Bardes to Kenneth Jackson on July 1, 1966,was to be on a seniority basis (junior employees). TheRespondent's reason advanced to the laid-off employeesin letters was not precisely set on a "seniority basis" butat least indicated that it was. Thus, the Respondent ad-vised such employees that because of "lack of work" intheir department the Respondent was having to let some"junior employees" go. Bardes' testimony was to the ef-fect that the employees laid off were the "junior em-ployees" in the jobs being phased out.The General Counsel contends that Bardes in histestimony appeared confused as to whether the "laid-off"employees were "junior employees" in the plant or only"junior employees" in the back. From observing him tes-tify, and considering the nature of the questions and an-swers, I do not construe Bardes' testimony as being con-fused but that he in fact was answering the questionsasked as best he could. On the other hand I am convincedthat Bardes' testimony was merely a statement of evalua-tion of what had been done and not what the principle ofselection was. Nudell in his testimony stated that he laidoff the "junior employees" in the back. When questionedspecifically as to the basis ofselection,Nudell testified tothe effect that a consideration had been made as to abilityand other factors. I was not convinced from Nudell'stestimony that he was frankly and truthfully telling thebasis for selection of employees for "layoff."It is clear that the Respondent did not lay off em-ployees in the back on the straight basis of "seniority." Inthis respect it is noted that Juanita Randall was initiallyhired as an employee on April 25, 1966, as compared toMary Jackson's initial hiring date of March 16, 1966.Objectively speaking, were the Respondent attemptingto follow the basic principles of seniority while taking intoconsideration the flexibility of job assignments, it wouldappear that the layoff of Mary Jackson was inconsistentwith the retention of Juanita Randall. A consideration ofthe job ditties of many of the employees in the frontroomwere of such a nature that adjustments could have beenmade to take care of the functions of Juanita Randall aswas done for the functions of Mary Jackson.Similarly, it appears strange that a temporary em-ployee, a student working during the summer, wasretainedas inthe case of Kathy O'Donnell and a full-timeemployee, Bernadine Dow, was laid off. It is noted thatalthough O'Donnell's records reveal an initial hiring dateof June 28, 1965, O'Donnell only worked 1 week inJanuary 1966 (apparently during a vacation period), priorto working on June 25, 1966. Dow was hired as a regularfull-time employee on May 16,1966.The Respondent presented evidence to reveal thatprior to July 1, 1966, certain machines (speedaumat, etc.)had been ordered and that these machines made the workmore efficient and thus reduced the need or total manhours involvedin suchwork. It suffices to say that thepreponderance of the evidence persuades that the workfrom such machines would be more efficient and wouldreduce the total man hours needed.42The Respondent contends that employees Bailey andJames Jackson were not trained for these machines. Thefacts reveal this to be true. Nudell testified to the effectthat Bailey and James Jackson did not have the capabilityto be trained on these machines. However, consideringNudell's demeanor and lack of frankness while testifying,the lack of reprimands of previous problems with respectto Bailey's and James Jackson's work, I discredit Nu-dell's testimony in such regard. The evidence prepon-derates for a finding that Bailey and Jackson were equallyqualified as "trainees" for such new machines as wouldbe expected at any time of the acquistion of newmachines.As indicated previously, the Respondent deviated fromits past practice of just "laying off" employees and "per-manently" laid off Mary Jackson, Richard Bailey, JamesJackson, and Bernadine Dow. The nature of the "per-manent" layoff by a respondent whose history of workneeds reveals the hiring and laying off of many em-ployees,when considered in context with statementswhichrevealgreatantagonismtotheuniontroublemakers and to the Jacksons' friends, persuades fora conclusion that the Respondent'sactionsweremotivated by discriminatory reasons.Considering the foregoing, the fact that Nudell couldnot frankly and simply reveal the basis for selection in histestimony, that the selection was not on a straight "juniormembers in the back" basis as initially testified to by Nudell, that the selection does not reveal itself to be on abasis of objective adjustment of employees' duties asrevealed by the comparative treatment of Mary Jacksonand Juanita Randall (or of O'Donnell and Dow), I amconvinced, conclude, and find that the Respondentselected for permanent layoff employees Mary Jackson,Richard Bailey, James Jackson, and Bernadine Dow onJuly 1, 1966, because it desired to rid itself of union ad-herents (the Jacksons and their friends) and did so underthe pretext that it was permanently "laying off" junioremployees.434EAt the time of operations it very well may be that the number of menrequired to operate were the same as contended by General Counsel. Thisdoes not mean,however,that the men would have to work as many hoursas before.43 Bardes'statement to Nelson reveals,when considered with all of thefacts,that Respondent's discriminatory intent was strong against theJacksons.This thus explains the disparate treatment between MaryJackson and Juanita Randall.Although knowledge by the Respondent ofDow's union activity is not revealed,the preponderance of the evidencereveals that Dow was selected in an attempt to foster a pretextual basis forthe layoff selection.Had the selection been on a nondiscriminatory basis,itwould appear that O'Donnell,the summer employee, would have beenlaid off before Dow was In any event the placement of these employeesinto a "permanent"layoff status,as indicated above,clearly prepon-derates for a finding of discriminatory intent. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDD. The Unfair Labor Practice Strike 44After theRespondentlaidoff employeesMaryJackson,JamesJackson, RichardBailey, and BernadineDow and apparentlyon July 5, 1966, the Unionnotifiedemployees that astrike ofRespondent's employees wascalled for July 6, 1966, at 8 a.m. On July 6, 1966, at 8a.m., employeesKenneth Jackson, Edgar Jackson, Win-ston Jackson,Robert Roth,Juanita Randall,RichardJones, andCharlotteNelson commenced striking andpicketingactivityat the Respondent's plant.They werejoined intheir activity by three of the laid-off employees- Mary Jackson,JamesJackson,and Richard Bailey.The strikingemployeescarried picketsigns,which setforth that "Decision Inc.is engaged in unfairlabor prac-ticeagainstmembersof Lithographersand Photoen-gravers CincinnatiLocal 8-L "The strikingemployees continuedthe strikeuntil Sep-tember 6, 1966. On thisdate said employees made an un-conditionaloffer to return to work. As unfair labor prac-ticestrikers,said employees were uponthisunconditionalapplication for reinstatement entitled to reinstatement.The matter of theemployees'reinstatement as suchwas not litigated.The record, however,indicates thatmost of the strikersreturnedto work but the terms orconditionsunder which theyreturned isnot clear. EdgarJackson didnot returnto work. It is not clear, however,whether Jackson received an offerof reinstatement orwhether hehas ineffect declinedreinstatement.Considering the facts found in this caserelating tostatements(of Respondent's agents)violativeof Section8(a)(1) of the Act, the Union's telegram relating to astrike if there were a layoff for discriminatoryreasons,and the discriminatorylayoff of employees on July 1,1966, the strike by the employees referred to and their ac-companying picketsigns, I conclude andfind that thestrikecommencingon July 6, 1966, and untilits termina-tion constitutedan unfair labor strike within themeaningof the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionII1, above,occurring in connection with the operations ofthe Respondent described in section 1, above, have aclose, intimate,and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent engagedin certain un-fair labor practices, it is recommended that it cease anddesist therefrom and that it take certain affirmative actionof the type which is conventionally ordered in such cases,as provided in the Recommended Order below, which isfound necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies ofthe Act.Having found that the Respondent violated Section8(a)(3) and (1) of the Act by the discriminatory layoff of44The facts are virtually undisputed and are based upon the testimonyof various witnesses45Kenneth Jackson,Edgar Jackson,Winston Jackson, Robert Roth,Juanita Randall,Richard Jones,and Charlotte NelsonMary Jackson, James Jackson, Richard Bailey, andBernadineDow on July 1, 1966, it is recommended thatthe Respondent offer such employees immediate and fullreinstatement to their former or substantiallyequivalentpositions, without prejudice to their seniority and otherrights and privileges, and make such employees whole forany loss ofearningsthey may have suffered by reason ofsuch discrimination by payment to each a sum of moneyequal to that which each would have earned as wagesfrom the date of their layoff to the said offer of reinstate-ment, less netearningsduring said period, with backpaycomputed on a quarterly basisin the mannerestablishedby the Board inF.W. Woolworth Company,90 NLRB289, 294, and with interest thereon as prescribed by theBoard inIsis Plumbing & Heating Co.,138 NLRB 716.1am recommending, as indicated, the same offer ofreinstatement to be made to Dow as to the others. Therecord shows that Dow has returned to work but it is notclear that the infringement on her privileges by virtue ofhaving been laid off permanently has been removed. Thisis a matter that can best be determined in the compliancestage of this proceedingIthas been found that the strike by employees com-mencing onJuly 6, 1966, and terminating on or aboutSeptember 6, 1966, was an unfair labor practice strike.As unfair labor practice strikers, the employees par-ticipating in such strike'45 upontheir unconditional appli-cation for reinstatement on September 6, 1966, were enti-tled to reinstatement to their former or substantiallyequivalent jobs. Since the matter of reinstatement has notbeen litigated (and it is not clear otherwise as to what of-fers of reinstatement Respondent has made or the exactconditions under which some of the employees returnedto work, or whether Edgar Jackson has been offered orhas refused reinstatement), I find it proper for remedy ofthe unfair labor practices found and the effect thereof onthe employees involved to require the Respondent, to theextent that it has not done so, to offerimmediateand full~einstatement to their former or substantially equivalentpositions to all those employees who went on strike onJuly 6, 1966, without prejudice to their seniority or otherrights and privileges,dismissing, if necessary, all personshired on or after that day, and to make such employeeswhole for any loss of pay suffered by reason of theRespondent's refusal, if any, to reinstate them, by pay-ment to each of them of a sum of money equal to thatwhich he normally would have earned, less the netearnings, during the period from 5 days after the Sep-tember 6, 1966, application, or the employees' return towork around September 9, 1966, whichever applicable,to the date of Respondent's offer of reinstatement.46Furthermore and in the same accord, I find it proper torequire the Respondent to notify all those employees whowent on strike on July 6, 1966, if presently serving in theArmed Forces of the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed ForcesThe issues of whether or not Respondent made bonafide offers of reinstatements, or has caused the employeesto have loss of earnings subsequent to their applications46 The backpay provided herein shall be computed in accordance withthe formula set forth in F WWoolworth Company,90 NLRB 289, withinterest thereonIsis Plumbing&Heating Co,138 NLRB 716 DECISION, INC.for reinstatement andin accordance with the foregoing,can be determined in the compliance stage of thisproceeding.The issues as to whether Edgar Jacksonreceived an offer of reinstatement, or whether Jackson,in effect, declined the right to return to work, cansimilarly be determined in the compliance stage of thisproceeding.As the unfair labor practices committed by the Respon-dent were of a character which go to the very heart of theAct, it is recommended that the Respondent cease anddesist therefrom and cease and desist from infringing inany other manner on the rights of employees guaranteedby Section 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Decision, Inc., the Respondent, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 8-L, Lithographers and Photoengravers In-ternationalUnion, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of employees thereby discouraging member-ship in or activities on behalf of a labor organization,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.6.The strike by employees commencing on July 6,1966, and until the date of the employees' unconditionalapplication for reinstatement was an unfair labor practicestrike from the date of inception.7.The preponderance of the evidence does not revealthat the Respondent has violated Section 8(a)(5) of theAct, as alleged.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this caseand pursuant to Section 10(c) of the Act, it is recom-mended that Respondent,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfof Local8-L, Lithographers and Photoengravers Inter-national Union,AFL-CIO,or any other labor organiza-tionof itsemployees,by laying off,discharging, or other-wise discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment,exceptto the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as acondition of employment,as authorized in Section 8(a)(3)of the Act,as modifiedby theLabor-Management Re-porting and DisclosureAct of 1959.(b) Interrogating its employees concerning their orother employees'union affiliation or activities, or pro-tected concerted activities,in a manner constituting inter-483ference, restraint, or coercion within the meaning of Sec-tion 8(a)(1) of the Act.(c)Threatening its employees with discharge, layoff,replacement, cessation of work, futility in the selection ofa bargaining representative, removal of equipment, farm-ing out of work, or other reprisals because of their activi-ties, including striking activities, on behalf of Local 8-L,Lithographers and Photoengravers International Union,AFL-CIO.(d)Promising employees benefits conditioned upontheir refraining from union activities.(e)Restricting employees' rights to engage in union or-ganization work on company property during their non-working time.(f)In a manner constituting interference, restraint, andcoercion, (1) soliciting employees to refrain from engag-ing in union activity, and (2) soliciting employees to en-gage in antiunion activity and the reporting of other em-ployees' union activity.(g)In any other manner interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act,and to refrain from any and all such activities, except tothe extent that such rights may be affected by an agree-ment requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to Mary Jackson, James Jackson, RichardBailey, and Bernadine Dow immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority and other rights andprivileges.(b)NotifyMary Jackson, James Jackson, RichardBailey, and Bernadine Dow if presently serving in theArmed Forces of the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Make whole Mary Jackson, James Jackson,Richard Bailey, and Bernadine Dow for any loss of paythey may have suffered by reason of the discriminationagainst them by payment to them of a sum of money equalto their loss of earnings from the date of their discharge tothe date of Respondent's offer of reinstatement in themanner set forth in the section of this Decision entitled"The Remedy."(d)To the extent that it has not been done, offer im-mediate and full reinstatement to their former or substan-tially equivalent positions to all those employees whowent on strike on July 6, 1966, without prejudice to theirseniority, or other rights and privileges, dismissing, ifnecessary, all persons hired on or after that day, andmake such employees whole for any loss of pay sufferedby reason of the Respondent's refusal, if any, to reinstatethem, by payment to each of them of a sum of moneyequal to that which he normally would have earned, lessthe net earnings, during the period from 5 days after theSeptember 6, 1966, application, or the employees' returntowork around September 9, 1966, whichever applica-ble, to the date of Respondent's offer of reinstatement, all 484DECISIONSOF NATIONALLABOR RELATIONS BOARDin accord with and in the manner set forth in the remedysection of the Decision in this case (9-CA-3976). In thesame accord, notify all those employees who went onstrike on July 6, 1966, if presently serving in the ArmedForces of the United States of their right to full reinstate-ment upon application in accordance with the SelectiveService Act and the Universal Military Training and Ser-vice Act, as amended, after discharge from the ArmedForces.(e)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords relevant or necessary to the determination of theamounts of backpay due and the reinstatement and re-lated rights provided under the terms of this Recom-mended Order.(f)Post at its plant in Cincinnati. Ohio, copies of theattached notice marked "Appendix "47 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 9, after being signed by the Respondent's representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this RecommendedOrder, what steps the Respondent has taken to complyherewith.48IT IS FURTHER RECOMMENDED that the allegations ofthe complaint not found to have been established as viola-tive of Section 8(a)(5) and (1) of the Act are dismissed.47 In the event that this RecommendedOrder is adopted bythe Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the U rated States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "48 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in wnting,within 10 days from the date of this Order.what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that'WE WILL offer Mary Jackson, James Jackson,Richard Bailey, and Bernadine Dow immediate andfull reinstatement to their former or substantiallyequivalentpositionswithout prejudice to theirseniority and other rights and privileges, and we willnotify them, if presently serving in the Armed Forcesof the United States of their right to full reinstate-ment upon application in accordance with the Selec-tive Service Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.WE WILL make whole Mary Jackson, JamesJackson, Richard Bailey, and Bernadine Dow for anyloss of earnings they may have suffered by reason ofthe discrimination against them, all in accord withand in the manner set forth in the remedy section ofthe Decision in this case (9-CA-3976).WE WILL NOT discourage membership in or activi-tieson behalf of Local 8-L, Lithographers andPhotoengravers International Union, AFL-CIO, orany other labor organization of our employees, bylaying off, discharging, or otherwise discriminatingin regard to their hire or tenure of employment or anyterm or condition of employment except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment, as authorized in Section8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.To the extent that it has not been done. WE WILLoffer immediate and full reinstatement to their formeror substantially equivalent positions to all those em-ployees who went on strike on July 6, 1966. withoutprejudice to their seniority or other rights andprivileges, dismissing, if necessary, all persons hiredon or after that day, and make such employees wholefor any loss of pay suffered by reason of the Re-spondent's refusal, if any, to reinstate them, by pay-ment to each of them of a sum of money equal to thatwhich he normally would have earned, less the netearnings, during the period from 5 days after the Sep-tember 6, 1966, application or the employees' returnto work around September 9, 1966, whichever ap-plicable, to the date of Respondent's offer of rein-statement, all in accord with and in the manner setforth in the remedy section of the Decision in thiscase (9-CA-3976). Consistent with the foregoing,and if necessary, WE WILL notify all those employeeswho went on strike on July 6. 1966, if presently serv-ing in the Armed Forces of the United States of theirright to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.WE WILL NOT interrogate our employees concern-ing their or other employees' union affiliation or ac-tivities, or protected concerted activities, in a mannerconstituting interference, restraint,orcoercionwithin the meaning of Section 8(a)(1) of the Act.WE WILL NOT in a manner constituting inter-ference, restraint, and coercion solicit employees torefrain from engaging in union activity, nor will wesolicit employees to engage in antiunion activity orto report on other employees' union activity.WE WILL NOT threaten our employees withdischarge, layoff, replacement, cessation of work, fu-tility in the selection of a bargaining representative,removal of equipment, farming out work, or otherreprisals because of their activities, including strikingactivities, on behalf of Local 8-L, Lithographers andPhotoengravers International Union, AFL-CIO.WE WILL NOT promise our employees benefitsconditioned upon their refraining from union activi-ties.WE WILL NOT restrict our employees' rights to en-gage in union organization work on company proper-ty during nonworking time. DECISION, INC.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed by Section 7 of the Act, and to refrainfrom any and all such activities, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment, as authorized in Section8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.All our employees are free to become or remain, or torefrain from becoming or remaining, members of Local8-L, Lithographers and Photoengravers InternationalUnion, AFL-CIO, or any other labor organization, ex-cept to the extent that such rights may be affected by an485agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section8(a)(3) of theAct, as modified by theLabor-ManagementReporting and DisclosureAct of 1959.DECISION, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 684-3686.308-926 0-70-32